          Case 2:19-bk-24804-VZ                  Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                       Desc
                                                  Main Document    Page 1 of 87



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Richard M. Pachulski (CA Bar No. 90073)
 Jeffrey W. Dulberg (CA Bar No. 181200)
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:19-bk-24804-VZ

 YUETING JIA,                                                               CHAPTER: 11

                                                    Debtor(s).                        NOTICE OF OBJECTION TO CLAIM

                                                                            DATE: May 7, 2020
                                                                            TIME: 1:30 p.m.
                                                                            COURTROOM: 1368
                                                                            PLACE: 255 East Temple Street
                                                                                   Los Angeles, CA 90012


1. TO (specify claimant and claimant's counsel, if any): TIANJIN JIARUI HUIXIN CORP MGT CO LTD

2.   NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim no. 47) filed in
     the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying
     the claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served
     herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
     IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
     RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.


Date:     April 2, 2020                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 Printed name of law firm

                                                                                 /s/ Malhar S. Pagay
                                                                                 Signature
Date Notice Mailed: April 2, 2020                                                Malhar S. Pagay
                                                                                 Printed name of attorney for objector




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 1                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328764.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         519 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:06:44                            Desc
                                                                                                      Main Document    Page 1
                                                                                                                            2 of 18
                                                                                                                                 87


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                  10                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                  Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                               Chapter 11
                                                                  14                                       Debtor.             DEBTOR’S NOTICE OF OMNIBUS
                                                                                                                               OBJECTION AND OMNIBUS OBJECTION
                                                                  15                                                           FOR AN ORDER DISALLOWING
                                                                                                                               DUPLICATE CLAIMS; MEMORANDUM OF
                                                                  16                                                           POINTS AND AUTHORITIES AND
                                                                                                                               DECLARATION OF LUETIAN SUN IN
                                                                  17                                                           SUPPORT THEREOF
                                                                  18                                                           This Objection Affects The Following Claimants:
                                                                                                                               Beijing Huaxing Mobile Asset Mgt Center, Claim 27
                                                                  19                                                           (Duplicate of Claim 20023)
                                                                                                                               Beijing Jiaxin Tengda Information Consulting Co.,
                                                                  20                                                           Ltd., Scheduled Claim 220000060 (Duplicate of Claim
                                                                                                                               20019)
                                                                  21                                                           China Soft Growing Invest Wuxi Partshp, Claim 61
                                                                                                                               (Duplicate of Claim 19)
                                                                  22                                                           Chongqing LeTV Commercial Factoring Co., Ltd.,
                                                                                                                               Claims 21 and 24 (Duplicates of Claim 20015)
                                                                  23                                                           E-Town Intl Holding (HK) Co Ltd., Claim 16
                                                                                                                               (Duplicate of Claim 20017)
                                                                  24                                                           Honghu Da, Claim 6 (Duplicate of Claim 20008)
                                                                                                                               Huizhou Speed Secondcurve Management LP, Claim
                                                                  25                                                           20002 (Duplicate of Claim 20001)
                                                                                                                               Jiangyin Hailan Invest. Holding Co. Ltd., Claim
                                                                  26                                                           20009 (Duplicate of Claim 7)
                                                                                                                               Linfen Investment Group Co., Ltd., Scheduled Claim
                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328634.6 46353/002
                                                                   Case 2:19-bk-24804-VZ       Doc 499
                                                                                                   519 Filed 04/02/20
                                                                                                             04/03/20 Entered 04/02/20
                                                                                                                              04/03/20 20:39:01
                                                                                                                                       01:06:44              Desc
                                                                                                Main Document    Page 2
                                                                                                                      3 of 18
                                                                                                                           87


                                                                   1                                                220000540 (Duplicate of Claim 30)
                                                                                                                    Nanchang O-Film Photoelectric Technology Co., Ltd,
                                                                   2                                                Claim 38 (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 34
                                                                   3                                                (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 37
                                                                   4                                                (Duplicate of Claim 33)
                                                                                                                    Pingan Bank Co Ltd Beijing Branch, Claim 20041
                                                                   5                                                (Duplicate of Claim 20036)
                                                                                                                    Shenzhen Yingda Capital Management Co.,
                                                                   6                                                Scheduled Claim 220000860 (Duplicate of Claim
                                                                                                                    20034)
                                                                   7                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 42
                                                                                                                    (Duplicate of Claim 20027)
                                                                   8                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 43
                                                                                                                    (Duplicate of Claim 20029)
                                                                   9                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 44
                                                                                                                    (Duplicate of Claim 20030)
                                                                  10                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 45
                                                                                                                    (Duplicate of Claim 20031)
                                                                  11                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 46
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    (Duplicate of Claim 20032)
                                                                  12                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 47
                                                                                                                    (Duplicate of Claim 20039)
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                Tianjin Yingxin Xinheng Investment Consulting Co.,
                                           ATTORNEYS AT LAW




                                                                                                                    Ltd., Claim 28 (Duplicate of Claim 20020)
                                                                  14                                                Weihua Qiu, Scheduled, Claim 220000960 (Duplicate
                                                                                                                    of Claim 12)
                                                                  15                                                Weihua Qiu, Claim 39 (Duplicate of Claim 12)
                                                                                                                    Western Securities Co., Ltd., Claim 32 (Duplicate of
                                                                  16                                                Claim 20028)
                                                                                                                    Wuxi Leyike Investment Enterprise, Claim 20025
                                                                  17                                                (Duplicate of Claim 20007)
                                                                                                                    Xizang Jinmeihua Investment Co., Ltd., Scheduled
                                                                  18                                                Claim 220001030 (Duplicate of Claim 29)

                                                                  19                                                Date:        May 7, 2020
                                                                                                                    Time:        1:30 p.m.
                                                                  20                                                Place:       Courtroom 1368
                                                                                                                                 Roybal Federal Building
                                                                  21                                                             255 E. Temple Street
                                                                                                                                 Los Angeles, California 90012
                                                                  22
                                                                                                                    Judge:       Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24          PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or
                                                                  25   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368
                                                                  26   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los
                                                                  27   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure
                                                                  28   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                                                                       2
                                                                   Case 2:19-bk-24804-VZ               Doc 499
                                                                                                           519 Filed 04/02/20
                                                                                                                     04/03/20 Entered 04/02/20
                                                                                                                                      04/03/20 20:39:01
                                                                                                                                               01:06:44               Desc
                                                                                                        Main Document    Page 3
                                                                                                                              4 of 18
                                                                                                                                   87


                                                                   1   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   2   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   3   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   4   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                   5   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   6   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                   7   extent and in the manner as may be set forth in such objection or as ordered by the Court before the

                                                                   8   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia (the “Debtor” or

                                                                   9   “YT”), debtor and debtor in possession herein, hereby objects to and moves to disallow (the

                                                                  10   “Objection”) the claims (the “Duplicate Claims”) listed below in the column entitled “Duplicate

                                                                  11   Claims to Be Disallowed” filed by the listed claimants (the “Claimants”) on the grounds that the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Duplicate Claims are identical to those claims listed in the column entitled “Surviving Claims.” The
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor requests that the Court take judicial notice of both the Duplicate Claims to Be Disallowed
                                           ATTORNEYS AT LAW




                                                                  14   and the Surviving Claims, which are annexed as Exhibits 1-27 to the Request for Judicial Notice (the

                                                                  15   “RFJN), filed concurrently herewith.

                                                                  16                                      Duplicate
                                                                                                                                                                    Exhibit No. to
                                                                             Name of Claimant            Claim to be   Surviving Claim        Explanation
                                                                  17                                                                                                   RFJN
                                                                                                         Disallowed
                                                                  18        Beijing        Huaxing
                                                                            Mobile Asset Mgt                   27          20023         Duplicate Claim                  1
                                                                  19        Center
                                                                            Beijing Jiaxin Tengda                                        Creditor, Beijing Jiaxin         2
                                                                  20        Information                                                  Tengda Information
                                                                            Consulting Co., Ltd.                                         Consulting Co., Ltd.,
                                                                  21                                                                     also uses the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  22                                                                     Group Co Ltd. The
                                                                                                                                         Debtor scheduled
                                                                  23                                      220000060                      Beijing Jixain Tengda
                                                                                                          (scheduled       20019         Information Consulting
                                                                  24                                        claim)                       Co., Ltd. in the amount
                                                                                                                                         of $1,458,406.
                                                                  25                                                                     However, the creditor
                                                                                                                                         asserted the same debt
                                                                  26                                                                     using the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  27                                                                     Group Co Ltd. in filed
                                                                                                                                         claim number 20019 in
                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).

                                                                                                                               3
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     519 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         01:06:44               Desc
                                                                                                  Main Document    Page 4
                                                                                                                        5 of 18
                                                                                                                             87


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                         Name of Claimant         Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                                                                                  the amount of
                                                                   3
                                                                                                                                  $1,975,674.74, and,
                                                                                                                                  consequently, has
                                                                   4
                                                                                                                                  received two separate
                                                                                                                                  ballots to vote a single
                                                                   5
                                                                                                                                  debt in connection with
                                                                                                                                  the Debtor’s Plan. The
                                                                   6
                                                                                                                                  filed proof of claim
                                                                                                                                  should supersede the
                                                                   7
                                                                                                                                  scheduled claim despite
                                                                                                                                  the difference in names.
                                                                   8

                                                                   9    China Soft Growing
                                                                                                      61              19          Duplicate Claim                   3
                                                                        Invest Wuxi Partshp
                                                                  10    Chongqing LeTv
                                                                        Commercial Factoring          21            20015         Duplicate Claim                   4
                                                                  11    LLC
                                                                        Chongqing LeTv
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    Commercial Factoring          24            20015         Duplicate Claim                   5
                                                                        LLC
                                        LOS ANGELES, CALIFORNIA




                                                                  13    E-Town Intl Holding                                                                         6
                                           ATTORNEYS AT LAW




                                                                                                      16            20017         Duplicate Claim
                                                                        (HK) Co Ltd
                                                                  14    Honghu Da                     6             20008         Duplicate Claim                   7
                                                                        Huizhou Speed                                                                               8
                                                                  15    Secondcurve                 20002           20001         Duplicate Claim
                                                                        Management LP,
                                                                  16    Jiangyin Hailan Invest                                    Creditor, Jiangyin                9
                                                                        Holding Co Ltd.                                           Hailan Invest Holding
                                                                  17                                                              Co. Ltd. filed Claim
                                                                                                                                  20009 in the amount of
                                                                  18                                                              $89,635,814.27,
                                                                                                                                  however, the back-up
                                                                                                    20009             7
                                                                  19                                                              attached to Claim 20009
                                                                                                                                  totals $69,635,814.27,
                                                                  20                                                              which amount is
                                                                                                                                  duplicative of Claim 7.
                                                                  21                                                              Therefore, Claim 20009
                                                                                                                                  should be disallowed.
                                                                  22    Linfen Investment                                         This creditor filed a            10
                                                                        Group Co. Ltd.                                            proof of claim for the
                                                                  23                                                              same debt under a
                                                                                                                                  similar but different
                                                                  24                                                              name (Linfen
                                                                                                                                  Investment Construction
                                                                  25                                                              Development Co. Ltd.)
                                                                                                  220000540           30
                                                                                                                                  and, consequently,
                                                                  26                                                              received ballots for both
                                                                                                                                  scheduled and filed
                                                                  27                                                              claims. The filed proof
                                                                                                                                  of claim should
                                                                  28                                                              supersede the scheduled
                                                                                                                                  claim and, with respect

                                                                                                                          4
                                                                   Case 2:19-bk-24804-VZ        Doc 499
                                                                                                    519 Filed 04/02/20
                                                                                                              04/03/20 Entered 04/02/20
                                                                                                                               04/03/20 20:39:01
                                                                                                                                        01:06:44               Desc
                                                                                                 Main Document    Page 5
                                                                                                                       6 of 18
                                                                                                                            87


                                                                   1                              Duplicate
                                                                                                                                                             Exhibit No. to
                                                                         Name of Claimant        Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                            RFJN
                                                                                                 Disallowed
                                                                                                                                 to the Plan, the amount
                                                                   3
                                                                                                                                 to be voted on account
                                                                                                                                 of the scheduled claim
                                                                   4
                                                                                                                                 should be disallowed.
                                                                   5
                                                                        Nanchang OFilm
                                                                   6    Photoelectric Tech Co        38              33              Duplicate Claim              11
                                                                        Ltd.
                                                                   7    O-Film Global (HK)                                           The creditor, in its         12
                                                                        Trading Limited                                            complaint against the
                                                                   8                                                             Debtor, describes it and
                                                                                                                                     Nanchang OFilm
                                                                   9                                                              Photoelectric Tech Co
                                                                                                                                 Ltd. as sister companies
                                                                  10                                                              and co-plaintiffs. The
                                                                                                     34              33
                                                                                                                                  lawsuit asserts a single
                                                                  11                                                             claim of $24,095,428.00
                                                                                                                                    against the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                               Accordingly, multiple
                                                                                                                                   claims asserted in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                  same amount are
                                           ATTORNEYS AT LAW




                                                                                                                                        duplicative.
                                                                  14    O’Film Global (HK)
                                                                                                     37              33          Duplicate Claim                  13
                                                                        Trading Limited
                                                                  15    Pingan Bank Co Ltd                                                                        14
                                                                        Beijing Branch             20041           20036         Duplicate Claim
                                                                  16
                                                                        Shenzhen Yingda                                          This creditor                    15
                                                                  17    Capital Management                                       inadvertently received
                                                                        Co.                                                      ballots both for
                                                                  18                                                             scheduled and filed
                                                                                                                                 claims, so the amount to
                                                                                                 220000860         20034
                                                                  19                                                             be voted on account of
                                                                                                                                 the scheduled claim
                                                                  20                                                             should be disallowed.

                                                                  21
                                                                        Tianjin Jairui Huixin                                                                     16
                                                                                                     42            20027         Duplicate Claim
                                                                  22    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     17
                                                                                                     43            20029         Duplicate Claim
                                                                  23    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     18
                                                                                                     44            20030         Duplicate Claim
                                                                  24    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     19
                                                                                                     45            20031         Duplicate Claim
                                                                  25    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     20
                                                                                                     46            20032         Duplicate Claim
                                                                  26    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     21
                                                                                                     47            20039         Duplicate Claim
                                                                  27    Corp. Mgt LLC
                                                                        Tianjin Yingxin                                                                           22
                                                                                                     28            20020         Duplicate Claim
                                                                  28    Xinheng Investment


                                                                                                                       5
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     519 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         01:06:44               Desc
                                                                                                  Main Document    Page 6
                                                                                                                        7 of 18
                                                                                                                             87


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                          Name of Claimant        Claim to be   Surviving Claim          Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                         Consulting Co. Ltd.
                                                                   3
                                                                         Weihua Qiu                                                This creditor                    23
                                                                   4                                                               inadvertently received
                                                                                                                                   ballots both for
                                                                   5                              220000960                        scheduled and filed
                                                                                                  (scheduled           12          claims, so the amount to
                                                                   6                                claim)                         be voted on account of
                                                                                                                                   the scheduled claim
                                                                   7                                                               should be disallowed.

                                                                   8     Weihua Qiu                                                                                 24
                                                                                                      39               12          Duplicate claim

                                                                   9     Western Securities                                                                         25
                                                                         Co., Ltd.                    32             20028         Duplicate Claim
                                                                  10
                                                                         Wuxi Leyike                                                                                26
                                                                                                     20025           20007         Duplicate Claim
                                                                  11     Investment Enterprise
                                                                         Xizang Jinmeihua                                          In Chinese, Tibet is             27
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Investment Co., Ltd.                                      called Xizang. The
                                                                                                                                   creditor filed its claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               using the name Tibet
                                           ATTORNEYS AT LAW




                                                                                                                                   Jinmeihua Investment
                                                                  14                                                               Co. Ltd. and,
                                                                                                  220001030                        consequently, has
                                                                  15                              (scheduled           29          received two separate
                                                                                                    claim)                         ballots to vote a single
                                                                  16                                                               debt in connection with
                                                                                                                                   the Debtor’s Plan. The
                                                                  17                                                               filed proof of claim
                                                                                                                                   should supersede the
                                                                  18                                                               scheduled claim despite
                                                                                                                                   the difference in names.
                                                                  19

                                                                  20          True and correct copies of the Claims are attached to the Notices of Objection to Claims,

                                                                  21   which have been served on each claimant, attaching their corresponding claim(s).

                                                                  22          PLEASE TAKE FURTHER NOTICE that the Objection has been served upon the

                                                                  23   Claimants and all parties entitled thereto and is based upon the supporting Memorandum of Points

                                                                  24   and Authorities and Declaration of Luetian Sun, the statements, arguments and representations of

                                                                  25   counsel who appear at the hearing regarding the Objection, the files and records in the above-

                                                                  26   captioned case, any evidence properly before the court prior to or at the hearing regarding the

                                                                  27   Objection and all matters of which the court may properly take judicial notice.

                                                                  28


                                                                                                                         6
                                                                   Case 2:19-bk-24804-VZ           Doc 499
                                                                                                       519 Filed 04/02/20
                                                                                                                 04/03/20 Entered 04/02/20
                                                                                                                                  04/03/20 20:39:01
                                                                                                                                           01:06:44                 Desc
                                                                                                    Main Document    Page 7
                                                                                                                          8 of 18
                                                                                                                               87


                                                                   1            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   2   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                   3   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to

                                                                   4   the hearing date. Responses must contain a written statement of all reasons why the Objection is

                                                                   5   opposed and must include declarations and copies of all documentary evidence on which the

                                                                   6   responding party intends to rely. Responses must be filed either electronically or at the following

                                                                   7   location:

                                                                   8
                                                                                                           United States Bankruptcy Court
                                                                   9                                         Attention: Clerk’s Office
                                                                                                                255 E. Temple Street
                                                                  10                                          Los Angeles, CA 90012
                                                                  11            IF YOU DO NOT OPPOSE THE OBJECTION YOU DO NOT NEED TO FILE ANY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   PAPERS, SIGN ANY FURTHER AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),
                                           ATTORNEYS AT LAW




                                                                  14   the failure to timely file and serve written opposition may be deemed by the Court to be consent to
                                                                  15   the granting of the relief requested in the Objection.
                                                                  16            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the
                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it
                                                                  18   determines that the Objection involves disputed factual issues or will require presentation of
                                                                  19   substantial evidence or argument.
                                                                  20            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining
                                                                  21   the Objection; (ii) disallowing the Duplicate Claims in their entirety; and (iii) granting the Debtor
                                                                  22   such other and further relief as may appropriate under the circumstances.
                                                                  23
                                                                       Dated:      April 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24

                                                                  25                                                  By        /s/ Malhar S. Pagay
                                                                                                                                Richard M. Pachulski
                                                                  26                                                            Jeffrey W. Dulberg
                                                                                                                                Malhar S. Pagay
                                                                  27
                                                                                                                                Counsel for Debtor and Debtor in
                                                                  28                                                            Possession

                                                                                                                            7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        519 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:06:44              Desc
                                                                                                     Main Document    Page 8
                                                                                                                           9 of 18
                                                                                                                                87


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                      I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C. §§

                                                                   7   101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                     II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket No.

                                                                  19   45]. The Committee consists of the following members: (a) Ping An Bank., Ltd. Beijing Branch; (b)

                                                                  20   China Minsheng Trust Co., Ltd; (c) Shanghai Leyu Chuangye Investment Management Center LP;

                                                                  21   (d) Jiangyin Hailan Investment Holding Co., Ltd; and (e) Shanghai Qichengyueming Investment

                                                                  22   Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtor’s creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.


                                                                       DOCS_LA:328634.6 46353/002                         1
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        519 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:06:44             Desc
                                                                                                     MainDocument
                                                                                                     Main Document Page
                                                                                                                      Page10
                                                                                                                           9 of
                                                                                                                              of18
                                                                                                                                 87


                                                                   1   B.      Approval of the Debtor’s Disclosure Statement

                                                                   2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                   5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                   6   Code [Docket No. 464] (the “Plan”), and granted other relief.

                                                                   7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                  10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   ¶ 17(e).
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                      III.
                                           ATTORNEYS AT LAW




                                                                  14                                                 ARGUMENT
                                                                  15   A.      Procedural Requirements for Objections to Claims
                                                                  16           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  17   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  18   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  19   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                  20           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  21   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  22   address provided on the proof of claim, on each Claimant’s address registered with the National

                                                                  23   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                  24   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                  25   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                  26   hereon, the Debtor will have complied with Bankruptcy Rule 3007.

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                           2
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        519 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:06:44               Desc
                                                                                                     Main Document    Page 10
                                                                                                                           11 of 18
                                                                                                                                 87


                                                                   1
                                                                       B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   2
                                                                               With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,
                                                                   3
                                                                       that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the
                                                                   4
                                                                       amount of such claim in lawful currency of the United States as of the date of the filing of the
                                                                   5
                                                                       petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is
                                                                   6
                                                                       unenforceable against the debtor and property of the debtor, under any agreement or applicable law
                                                                   7
                                                                       for a reason other than because such claim is contingent or unmatured ….”
                                                                   8
                                                                       C.      Burden of Proof
                                                                   9
                                                                               All allegations set forth in a properly filed proof of claim are taken as true and, if the
                                                                  10
                                                                       allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof
                                                                  11
                                                                       of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       claims are based in order to carry its burden of establishing a prima facie case against the debtor.
                                                                  14
                                                                       Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a
                                                                  15
                                                                       claim should not be allowed if that claim is unenforceable against the debtor and property of the
                                                                  16
                                                                       debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).
                                                                  17
                                                                               Once the objector raises “facts tending to defeat the claim by probative force equal to that of
                                                                  18
                                                                       the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623
                                                                  19
                                                                       (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a
                                                                  20
                                                                       preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated
                                                                  21
                                                                       Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).
                                                                  22
                                                                       “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In
                                                                  23
                                                                       considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying
                                                                  24
                                                                       records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d
                                                                  25
                                                                       955, 957-958 (9th Cir. 1998).
                                                                  26
                                                                       D.      Disallowance for Plan Voting Purposes
                                                                  27
                                                                               Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow
                                                                  28
                                                                       a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                       DOCS_LA:328634.6 46353/002                           3
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         519 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                     04/03/20 20:39:01
                                                                                                                                              01:06:44             Desc
                                                                                                      Main Document    Page 11
                                                                                                                            12 of 18
                                                                                                                                  87


                                                                   1   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                   2   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                   3   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                   4   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                   5   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                   6   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                   7   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy

                                                                   8   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.

                                                                   9   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                  10   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  11            In some cases noted in the chart below, the Debtor has been advised that a Claimant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   inadvertently has been provided with multiple ballots to vote on the Debtor’s Plan on account of a
                                        LOS ANGELES, CALIFORNIA




                                                                  13   single debt. Where that has occurred, the Debtor has requested that the Court disallow one of those
                                           ATTORNEYS AT LAW




                                                                  14   Duplicate Claims for voting purposes.

                                                                  15   E.       The Objection and Request for Relief

                                                                  16            In most instances, the Duplicate Claim and the relevant Surviving Claim are the exact same

                                                                  17   claim in the same amount filed by the Claimant using the same name, and therefore the Duplicate

                                                                  18   Claim can be disallowed readily. The chart below provides further explanation for the request for

                                                                  19   disallowance where the claims may not be exact duplicates of one another, but fall within the

                                                                  20   Duplicate Claims category that is the subject of this Objection. For example, slight variations in the

                                                                  21   name or entity utilized by a Claimant to assert a debt against the Debtor or issues of translation from

                                                                  22   Chinese to English have required a more careful review to determine that two claims are, in fact, the

                                                                  23   same.

                                                                  24                                   Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                            Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                  25                                                                                                RFJN
                                                                                                      Disallowed
                                                                  26        Beijing        Huaxing
                                                                            Mobile Asset Mgt              27            20023         Duplicate Claim                  1
                                                                  27        Center
                                                                            Beijing Jiaxin Tengda     220000060                       Creditor, Beijing Jiaxin         2
                                                                  28        Information               (scheduled        20019         Tengda Information
                                                                            Consulting Co., Ltd.        claim)                        Consulting Co., Ltd.,

                                                                       DOCS_LA:328634.6 46353/002                           4
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        519 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:06:44             Desc
                                                                                                     Main Document    Page 12
                                                                                                                           13 of 18
                                                                                                                                 87


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                                                                                     also uses the name
                                                                   3
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. The
                                                                   4
                                                                                                                                     Debtor scheduled
                                                                                                                                     Beijing Jixain Tengda
                                                                   5
                                                                                                                                     Information Consulting
                                                                                                                                     Co., Ltd. in the amount
                                                                   6
                                                                                                                                     of $1,458,406.
                                                                                                                                     However, the creditor
                                                                   7
                                                                                                                                     asserted the same debt
                                                                                                                                     using the name
                                                                   8
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. in filed
                                                                   9
                                                                                                                                     claim number 20019 in
                                                                                                                                     the amount of
                                                                  10
                                                                                                                                     $1,975,674.74, and,
                                                                                                                                     consequently, has
                                                                  11
                                                                                                                                     received two separate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                     ballots to vote a single
                                                                  12
                                                                                                                                     debt in connection with
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                     the Debtor’s Plan. The
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                     filed proof of claim
                                                                                                                                     should supersede the
                                                                  14
                                                                                                                                     scheduled claim despite
                                                                                                                                     the difference in names.
                                                                  15

                                                                  16      China Soft Growing
                                                                                                         61              19          Duplicate Claim                  3
                                                                          Invest Wuxi Partshp
                                                                  17      Chongqing LeTv
                                                                          Commercial Factoring           21            20015         Duplicate Claim                  4
                                                                  18      LLC
                                                                          Chongqing LeTv
                                                                  19      Commercial Factoring           24            20015         Duplicate Claim                  5
                                                                          LLC
                                                                  20      E-Town Intl Holding                                                                         6
                                                                                                         16            20017         Duplicate Claim
                                                                          (HK) Co Ltd
                                                                  21      Honghu Da                      6             20008         Duplicate Claim                  7
                                                                          Huizhou Speed                                                                               8
                                                                  22      Secondcurve                  20002           20001         Duplicate Claim
                                                                          Management LP,
                                                                  23      Jiangyin Hailan Invest                                     Creditor, Jiangyin               9
                                                                          Holding Co Ltd.                                            Hailan Invest Holding
                                                                  24                                                                 Co. Ltd. filed Claim
                                                                                                                                     20009 in the amount of
                                                                  25                                                                 $89,635,814.27,
                                                                                                                                     however, the back-up
                                                                                                       20009             7
                                                                  26                                                                 attached to Claim 20009
                                                                                                                                     totals $69,635,814.27,
                                                                  27                                                                 which amount is
                                                                                                                                     duplicative of Claim 7.
                                                                  28                                                                 Therefore, Claim 20009
                                                                                                                                     should be disallowed.

                                                                       DOCS_LA:328634.6 46353/002                            5
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        519 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:06:44              Desc
                                                                                                     Main Document    Page 13
                                                                                                                           14 of 18
                                                                                                                                 87


                                                                   1                                  Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                                RFJN
                                                                                                     Disallowed
                                                                          Linfen Investment                                          This creditor filed a            10
                                                                   3
                                                                          Group Co. Ltd.                                             proof of claim for the
                                                                                                                                     same debt under a
                                                                   4
                                                                                                                                     similar but different
                                                                                                                                     name (Linfen
                                                                   5
                                                                                                                                     Investment Construction
                                                                                                                                     Development Co. Ltd.)
                                                                   6
                                                                                                                                     and, consequently,
                                                                                                                                     received ballots for both
                                                                   7
                                                                                                     220000540           30          scheduled and filed
                                                                                                                                     claims. The filed proof
                                                                   8
                                                                                                                                     of claim should
                                                                                                                                     supersede the scheduled
                                                                   9
                                                                                                                                     claim and, with respect
                                                                                                                                     to the Plan, the amount
                                                                  10
                                                                                                                                     to be voted on account
                                                                                                                                     of the scheduled claim
                                                                  11
                                                                                                                                     should be disallowed.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                          Nanchang OFilm
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Photoelectric Tech Co          38              33              Duplicate Claim              11
                                           ATTORNEYS AT LAW




                                                                          Ltd.
                                                                  14      O-Film Global (HK)                                             The creditor, in its         12
                                                                          Trading Limited                                              complaint against the
                                                                  15                                                                 Debtor, describes it and
                                                                                                                                         Nanchang OFilm
                                                                  16                                                                  Photoelectric Tech Co
                                                                                                                                     Ltd. as sister companies
                                                                  17                                                                  and co-plaintiffs. The
                                                                                                         34              33
                                                                                                                                      lawsuit asserts a single
                                                                  18                                                                 claim of $24,095,428.00
                                                                                                                                        against the Debtor.
                                                                  19                                                                   Accordingly, multiple
                                                                                                                                       claims asserted in the
                                                                  20                                                                      same amount are
                                                                                                                                            duplicative.
                                                                  21      O’Film Global (HK)
                                                                                                         37              33          Duplicate Claim                  13
                                                                          Trading Limited
                                                                  22      Pingan Bank Co Ltd                                                                          14
                                                                          Beijing Branch               20041           20036         Duplicate Claim
                                                                  23
                                                                          Shenzhen Yingda                                            This creditor                    15
                                                                  24      Capital Management                                         inadvertently received
                                                                          Co.                                                        ballots both for
                                                                  25                                                                 scheduled and filed
                                                                                                                                     claims, so the amount to
                                                                                                     220000860         20034
                                                                  26                                                                 be voted on account of
                                                                                                                                     the scheduled claim
                                                                  27                                                                 should be disallowed.

                                                                  28
                                                                          Tianjin Jairui Huixin          42            20027         Duplicate Claim                  16

                                                                       DOCS_LA:328634.6 46353/002                          6
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        519 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:06:44             Desc
                                                                                                     Main Document    Page 14
                                                                                                                           15 of 18
                                                                                                                                 87


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                          Corp. Mgt LLC
                                                                   3
                                                                          Tianjin Jairui Huixin                                                                      17
                                                                                                         43            20029         Duplicate Claim
                                                                   4      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      18
                                                                                                         44            20030         Duplicate Claim
                                                                   5      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      19
                                                                                                         45            20031         Duplicate Claim
                                                                   6      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      20
                                                                                                         46            20032         Duplicate Claim
                                                                   7      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      21
                                                                                                         47            20039         Duplicate Claim
                                                                   8      Corp. Mgt LLC
                                                                          Tianjin Yingxin                                                                            22
                                                                   9      Xinheng Investment             28            20020         Duplicate Claim
                                                                          Consulting Co. Ltd.
                                                                  10      Weihua Qiu                                                 This creditor                   23
                                                                                                                                     inadvertently received
                                                                  11                                                                 ballots both for
                                                                                                     220000960                       scheduled and filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 (scheduled          12          claims, so the amount to
                                                                                                       claim)                        be voted on account of
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 the scheduled claim
                                           ATTORNEYS AT LAW




                                                                                                                                     should be disallowed.
                                                                  14
                                                                          Weihua Qiu                                                                                 24
                                                                                                         39              12          Duplicate claim
                                                                  15
                                                                          Western Securities                                                                         25
                                                                  16      Co., Ltd.                      32            20028         Duplicate Claim

                                                                  17      Wuxi Leyike
                                                                                                       20025           20007         Duplicate Claim
                                                                                                                                                                     26
                                                                          Investment Enterprise
                                                                  18      Xizang Jinmeihua                                           In Chinese, Tibet is            27
                                                                          Investment Co., Ltd.                                       called Xizang. The
                                                                  19                                                                 creditor filed its claim
                                                                                                                                     using the name Tibet
                                                                  20                                                                 Jinmeihua Investment
                                                                                                                                     Co. Ltd. and,
                                                                  21                                 220001030                       consequently, has
                                                                                                     (scheduled          29          received two separate
                                                                  22                                   claim)                        ballots to vote a single
                                                                                                                                     debt in connection with
                                                                  23                                                                 the Debtor’s Plan. The
                                                                                                                                     filed proof of claim
                                                                  24                                                                 should supersede the
                                                                                                                                     scheduled claim despite
                                                                  25                                                                 the difference in names.

                                                                  26

                                                                  27           By this Objection, the Debtor simply seeks to have disallowed the Duplicate Claims leaving

                                                                  28   the Surviving Claims unaffected by this Objection.


                                                                       DOCS_LA:328634.6 46353/002                          7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        519 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:06:44              Desc
                                                                                                     Main Document    Page 15
                                                                                                                           16 of 18
                                                                                                                                 87


                                                                   1                                                     IV.

                                                                   2                                 GENERAL RESERVATION OF RIGHTS

                                                                   3            The Debtor expressly reserves the right to amend, modify or supplement this Objection, and

                                                                   4   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                   5   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                   6   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should

                                                                   7   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his

                                                                   8   rights to object on other stated grounds or on any other grounds he discovers during the pendency of

                                                                   9   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                  10   holders of any such claims.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                   NOTICE
                                        LOS ANGELES, CALIFORNIA




                                                                  13            The Debtor will serve copies of this Objection on: (a) the Claimants, (b) the Office of the
                                           ATTORNEYS AT LAW




                                                                  14   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                  15   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002.

                                                                  16                                                     VI.

                                                                  17                                               CONCLUSION

                                                                  18            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                  19   relief requested herein and granting the Debtor such other and further relief as is just and proper.

                                                                  20   Dated:               2020
                                                                                    April __,                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                  21

                                                                  22                                                  /s/ Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                  23                                                  Jeffrey W. Dulberg
                                                                                                                      Malhar S. Pagay
                                                                  24
                                                                                                                      Attorneys for Debtor and Debtor in Possession
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                          8
                                                                  Case 2:19-bk-24804-VZ                 Doc 499
                                                                                                            519 Filed 04/02/20
                                                                                                                      04/03/20 Entered 04/02/20
                                                                                                                                        04/03/20 20:39:01
                                                                                                                                                 01:06:44                 Desc
                                                                                                         Main Document    Page 16
                                                                                                                               17 of 18
                                                                                                                                     87


                                                                                                           #%! !&% $& 

                                                                              "H8G<4A)HA786?4E84F9B??BJF

                                                                                           4@BA8B985GBESF47I<FBEFJ;B4FF<FGG;885GBEJ<G;I4E<BHF9<A4A6<4?4A7

                                                                     5HF<A8FF@4GG8EF4?FB;4I8F8EI874F4E474LHGHE8A6SFQRAI8FGBE(8?4G<BAF

                                                                     BBE7<A4GBEF<A68 4AH4EL            &E<BEGB=B<A<A:E868<I874546;8?BESF78:E88<A6<I<?

                                                                     8A:<A88E<A:9EB@8<=<A:+A<I8EF<GLSF)6;BB?B9<I<?A:<A88E<A:4A7E6;<G86GHE84A74#4FG8EB9

                                                                     HF<A8FF7@<A<FGE4G<BA78:E889EB@G;8+A<I8EF<GLB94?<9BEA<44G(<I8EF<78

                                                                                          4@<AE8:H?4E6B@@HA<64G<BAJ<G;G;885GBESFCEB98FF<BA4?F<A6?H7<A:?8:4?

                                                                     6BHAF8?

                                                                                           FH5@<GG;<F86?4E4G<BAG;8Q86?4E4G<BAR<AFHCCBEGB9G;885GBESF*+&20

                                                                      '" 1&,+#,/+/!"/ &0)),4&+$ 2-)& 1" )&*0G;8Q%5=86G<BAR
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          9J8E864??87GBG8FG<9L4F4J<GA8FF<AG;<F@4GG8E6BH?74A7JBH?76B@C8G8AG?L
                                        LOS ANGELES, CALIFORNIA




                                                                      G8FG<9LGB846;B9G;8946GFF8G9BEG;;8E8<A
                                           ATTORNEYS AT LAW




                                                                                         GG;87<E86G<BAB9G;885GBE;4I8E8I<8J874A74A4?LM87G;8?4<@FG;4G4E8G;8

                                                                     FH5=86GB9G;8%5=86G<BA4A7;4I87<F6HFF87@L9<A7<A:FJ<G;5BG;G;885GBE4A7;<F?8:4?6BHAF8?

                                                                     4F87BA@L4A4?LF<F;4I878G8E@<A87G;4GG;8HC?<64G8?4<@4E87HC?<64G<I8B9BG;8E6?4<@F

                                                                     4A7F;BH?7G;8E89BE8587<F4??BJ87<AG;8<E8AG<E8GL

                                                                                         ?FB<ABE78EGB946<?<G4G8ABG<684A7F8EI<68B9G;8%5=86G<BAE8F84E6;87846;

                                                                     ?4<@4AGSF477E8FFE8:<FG8E87J<G;G;8$4G<BA4?AG8ECE<F8E87<GA9BE@4G<BA&H5?<6<GL)LFG8@

                                                                      ;GGC JJJ:FKG:BI6A <A78K;G@?4:BI8EA@8AGEHAA4G<BA4?8AG8ECE<F86E87<G<ADH<ELFLFG8@<A

                                                                      G;8&8BC?8SF(8CH5?<6B9;<A4
                                                                              786?4E8HA78EC8A4?GLB9C8E=HELHA78EG;8?4JFB9G;8+A<G87)G4G8FB9@8E<64G;4GG;8
                                                                   
                                                                       9BE8:B<A:<FGEH84A76BEE86G
                                                                   
                                                                                                2nd
                                                                               K86HG87BAG;<F333374LB9CE<?                  Los Angeles
                                                                                                                                4G3333333333333334?<9BEA<4
                                                                  

                                                                  

                                                                  
                                                                                                                                      3333333333333333333333333333
                                                                                                                                      33333333333333333333
                                                                  
                                                                                                                                      "H8G<4A)HA
                                                                                                                                      "H8G<4A )HA 
                                                                  


                                                                       %)3"                                        
            Case 2:19-bk-24804-VZ                 Doc 499
                                                      519 Filed 04/02/20
                                                                04/03/20 Entered 04/02/20
                                                                                  04/03/20 20:39:01
                                                                                           01:06:44                                      Desc
                                                   Main Document    Page 17
                                                                         18 of 18
                                                                               87

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OMNIBUS
 OBJECTION AND OMNIBUS OBJECTION FOR AN ORDER DISALLOWING DUPLICATE
 CLAIMS; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF LUETIAN
 SUN IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 499
                                                 519 Filed 04/02/20
                                                           04/03/20 Entered 04/02/20
                                                                             04/03/20 20:39:01
                                                                                      01:06:44                                      Desc
                                              Main Document    Page 18
                                                                    19 of 18
                                                                          87


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

    x    Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    x    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
    x    Jeffrey W Dulberg jdulberg@pszjlaw.com
    x    Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x    Stephen D Finestone sfinestone@fhlawllp.com
    x    Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
    x    Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
    x    Ben H Logan blogan@omm.com
    x    Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x    David W. Meadows david@davidwmeadowslaw.com
    x    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
    x    Kelly L Morrison kelly.l.morrison@usdoj.gov
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    x    Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x    Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    x    Benjamin Taylor btaylor@taylorlawfirmpc.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    x    Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
    x    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
    x    David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 20 of 87




                        EXHIBIT 21
Case 2:19-bk-24804-VZ                                     Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                                     Desc
                                                           Main Document    Page 21 of 87
                                                                                                                                          RECEIVED
                                                                                                                                              JAN 2 3 2020
        - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - -
    I
         Fill in this information to identify the case ;                                                                             LEGAL SERVICES
         Debtor 1          YUETING JIA

         Debtor 2
         (Spouse. it fi!:ng)                                                                                                Filed: USBC - Central District of Californi ..
                                                                                                                            Yueting Jia (B10)
         United States Bankruptcy Court for the: Central District of California                                             19-24804 (VPZ)
         Casenumber            2:19-bk-24804-VZ
                                                                                                                                YT1                II Ill III Ill 0000000047
                                                                                                                                                                  III IIIIII II Ill
        Official Form 41 O
        Proof of Claim                                                                                                                                                        04/19

        Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
        make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
        Filers must leave out or redact infonnation that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
        documents that support the claim , such as promissory notes, purchase orders, invoices, itemized slafements of running accounts, contracts, judgments.
        mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
        explain in an attachment.
        A person who files a fraudulent claim could be fined up to $500 ,000, imprisoned for up lo 5 years, or both . 18 U.S.C. §§ 152, 157, and 3571 .
        Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                       Identify the Claim

    1. Who is the current
'      creditor?                         Tia,:iiii:.,~_@_r:_IJJ Huixin Corporate Man~g-~me,!'lt Co., Ltd.                       ·····-----·· ----·------------
                                         Name of the current creditor {the person or entity to be paid for this claim)

                                         Other names the credrtor used With the debtor

    2. Has this claim been
       acquired from
                                         e° No
       someone else?                     0      Yes. From w h o m ? - - - - - - - -- - -- - - - - - - - - - - - - - - - - - - - - --

    3. Where should notices              Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (ii
l      and payments to the                                                                                           different)
          creditor be sent?
                                         See attached Addendum.                                                      See attached Addendum.
          Federal Rule of                Name                                                                        Name
                                                                                                                                         -----------
          Bankruptcy Procedure
          (FRBP) 2002(g)
                                         Number          Slreet                                                      Number          Street


                                         Crty                               State                   ZIP Code         City                            State                    ZIP Code

                                         Contact phone                                                               Contact phone

                                         Contact email                                                               Contact email




                                         Uniform claim identifier for electronic payments m chapter 13 (if you use one):




    4. Does this, claim amend            e' No
          one already filed?             0      Yes. Claim number on court claims registry (if known) _ __                                      Filed on
                                                                                                                                                             MM   I OD   i YYYY


    5. Do you know if anyone             e' No
       else has filed a proof            O      Yes. Who made the earlier filing?
          of claim for this claim?




          Official Form 410                                                         Proof of Claim                                                                   page 1
 Case 2:19-bk-24804-VZ                            Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                          Desc
                                                   Main Document    Page 22 of 87




              Give Information About the Claim as of the Date the Case Was Filed

6. Oo you have any number        e:( No
   you use to identify the       D Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:        _ _ _ _ _ _ _ _ __
   debtor?



j7.   How much is the claim?         s     No less than $11,876,652 . Does this amount include interest or other charges?
                                                                                 t!f No
                                      See attached Addendum.
                                                                                 D Yes . Attach slatement itemizing interest. fees, expenses    or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2)(A).


8. Whal is the basis of the      Examples: Goods sold, money loaned, lease. services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies ofany documents supporting the claim required by Bankruptcy Rufe 3001(c)

                                 Limrt disclosing informatio11 that is entiUed to privacy , such as health care information .


                                 Liquidated damages; see also attached Addendum.


9. Is all or part of the claim   er   No
      secured?                   D    Yes. The claim is secured by       a lien on property.
                                            Nature of property:
                                            D    Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                                  Attachment (Official Form 410-A) with this Proof of Claim.
                                            :J   Mvi.Vf vcfm._,it;j
                                            D    Other. Describe:



                                            Basts for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement. or other document that shows the lien has
                                            been filed or recorded.)



                                            Value of property:                                 $ _ _ _ _ _ __

                                            Amount of the claim that is secured:               $ _ _ _ _ _ _ __


                                             Amount of the claim that is unsecured: $ _ _ _ _ _ _ _ _ (The sum of the secured and unsecured
                                                                                                      amounis should match tile amount in line 7 .)



                                             Amount necessary to cure any default as of the date of the petition:               $ _ _ _ _ _ __



                                             Annual Interest Rate (when case was filed) _ _ _%
                                             D   Fixed
                                             0   Vanable



10. Is this claim based on a
    tease?
                                 er   No

                                 D    Yes . Amount necessary to cure any default as of the date of the petition.                $. _ _ _ _ _ _ _ __


11 Is this claim subject to a
      right of setoff?
                                 er   No

                                 D    Yes . Identify the property: -- -- - - -




                                                                      ·---------···~··---~--~····-·------------
  Official Form 4 10                                                      Proof of Claim                                                         page 2
Case 2:19-bk-24804-VZ                                 Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                                  Desc
                                                       Main Document    Page 23 of 87




                                                                                                                                             --------···-·-···--·
12. ls all or part of the claim       8No
    entitled to priority under
    11 U.S.C. § 507(a)?               D    Yes. Check one.                                                                                            Amount entitled to prlorfty

       A claim may be partly               D    Domestic support obligations (including alimony and child support) under                             $_ _ _ _ _ __             _
       priority and partly                      11 U .S .C . § 507(a)(1)(A) or (a)(1 )(B) .
       nonpriority. For example,
       in some categories, the             D    Up to $3 ,025" of deposits toward purchase, lease, or rental of property or services for
                                                                                                                                                     s________
       law limits the amount                    personal , family , or household use . 11 U .S.C . § 507(a)(7).
       entitled to priority.
                                           D    Wages, salaries, or commissions (up to $13 ,650*) earned within 180 days before the
                                                bankruptcy petition is filed or the debtor's business ends. whichever is earlier.                    $ _ _ _ _ _ _ __
                                                11 U .S.C . § 507(a)(4).

                                           D    Taxes or penalties owed to governmental units 11 U.S .C . § 507(a)(8) .                              $_ _ _ _ _ _ __


                                           D    Contributions to an employee benefrt plan. 11 U.S.C . § 507(a)(5).                                   $_ _ _ _ _ __ _

                                           D    Other. Specify subsection of 11 U.S .C . § 507(a)LJ that applies.                                    $ _ _ _ _ _ _ __

                                           •   Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.




               Sign Below

 The person completing             Check the appropriate box:
 this proof of claim must
 sign and date IL                  D       I am the creditor.
 FRBP 9011(b).                     l!!t'   I am the creditor's attorney or authorized agent.
 If you file this claim            D       I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004 .
 electronically , FRBP             D
 5005(a)(2) authorizes courts              I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005 .
 to establish local rules
 specifying what a signature
 is.                               I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                   amount of the claim , the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be         I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,             and correct .
 Imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and        I declare under penalty of pe~ury that the foregoing is true and correct.
 3571.
                                   Executed on date             f   f 13 / 2.D '2..0

                                                \~
                                           Signal&


                                   Print the name of the person who Is completing and signing this claim:


                                   Name                     Mengde                                                                     WANG
                                                            First name                           Middle name                            Last name

                                   Tille                    Executive Director

                                   Company                  Tianjin Jiarui Huixin Corporate Management Co., Ltd .
                                                            ldentffy the corporate servicer as the company if the auth0t12ed agent is a servicer.



                                   Ad.dress                 bldg 4, No.1 Embassy, No.8, Dongzhimen North St.
                                                            Number            Streat
                                                            Beijing, China                                                                100007
                                                            City                                                         State          ZIP Code

                                   Contact phone            0086-13752770634                                             Email          xiaochenhua@sunac.com.cn
                                                      ------------···--··-··




 Official Form 410                                                             Proof of Claim                                                                 page 3
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 24 of 87
Case 2:19-bk-24804-VZ         Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                       Desc
                               Main Document    Page 25 of 87




    ADDENDUM TO PROOF OF CLAIM OF TIANJIN JIARUI HUIXIN CORPORATE
                 MANAGEMENT CO., LTD. ("CREDITOR")

                                              EXHIBIT A

                 Creditor hereby asserts, reserves, and preserves, any and all claims, causes of
  action, other rights or remedies or the like under contract, applicable law, and equity that
  Creditor has against the Debtor, his affiliates, successors, representatives, agents, assigns or any
  other related individual or entity, including, without limitation, an amount not less than
  $11,876,652 (¥ 84,000,000 converted as of October 14, 2019), as detailed on the attached
  "Summary Information about the Claim" which is incorporated herein and made a part hereof.
  Creditor hereby asserts, reserves, and preserves all rights of setoff and recoupment available to it.
  Creditor hereby asserts, reserves, and preserves all claims for additional interest, liquidated
  damages, attorneys' fees, and other amounts.

                  Creditor's claims are general unsecured claims, except as provided herein or
  under applicable law or equity, or as determined by a court or another adjudicative body of
  competent jurisdiction to constitute administrative, secured, trust, or priority claims. To the
  extent that this proof of claim is or includes secured, administrative, trust, or priority claims,
  including claims based on Creditor's right to setoff or recoupment, or similar rights, it shall be
  and is a secured, administrative, trust, or priority claim.

                 In addition to the Summary Information about the Claim, the documents upon
  which these claims are based, include, without limitation, those attached to this addendum to
  proof of claim (along with English translations which are attached).

                  This proof of claim is filed with (a) full reservation of rights, remedies, privileges
  and the like, including, without limitation, (i) the right to amend, modify or supplement the proof
  of claim, (ii) the right to assert additional, modified, supplementary and/or amended proofs of
  claim and (iii) the right to make requests for administrative expenses based on, inter alia, events,
  information and/or documents obtained from the Debtor or others through discovery or otherwise
  and with (b) full reservation of (i) Creditor's rights, remedies, privileges, claims and/or the like
  against any party other than the Debtor, and (ii) Creditor's interests in any property, including,
  without limitation, property of the estate. This proof of claim is filed without prejudice to any
  cause of action against the Debtor not constituting a "claim" under 11 U.S.C. § 101(5) or
  otherwise applicable law.

                 This proof of claim is not intended to be, and shall not be construed as: (i) an
  election of remedies; (ii) a waiver of any past, present or future defaults or events of default; (iii)
  a waiver, release or limitation of any rights, remedies, privileges, claims, interests or the like of
  Creditor, including, without limitation, the right to assert any claims against the Debtor or
  against any other party or property other than the Debtor and his estate, inclusive of the right to
  recover interest and attorneys' fees and costs; (iv) a waiver of the right to seek to have the
  reference withdrawn with respect to the subject matter of this claim, any objection or other
  proceedings commenced with respect thereto, or any other proceedings commenced in this case
  or involving Creditor; (v) a waiver of the right to mediation or arbitration; (vi) a consent to
Case 2:19-bk-24804-VZ         Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                     Desc
                               Main Document    Page 26 of 87




 jurisdiction in the United States, whether in the bankruptcy court or otherwise; (vii) a consent to
 the jurisdiction or Constitutional power of the bankruptcy court with respect to the subject matter
 of this proof of claim, any objection or other proceeding commenced with respect thereto, or any
 other proceeding commenced in this case against or otherwise involving Creditor; (viii) a waiver
 of the right to trial by jury in any proceedings so triable in this case, or any controversy or
 proceedings related to this case; (ix) a waiver or release of any right against any affiliate of the
 Debtor or other entity or person liable for all or part of any claim described herein; (x) a waiver
 of any right of subordination of indebtedness or liens held by other creditors of the Debtor; (xi) a
 waiver of any rights pursuant to section 506(b) of the Bankruptcy Code; or (xii) a waiver or
 release of any liens or security interests that Creditor may have with respect to the property of
 the Debtor or any affiliate of the Debtor.

                Payments to Creditor should be sent to the following:

 TIANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
 Attn: Chen hua XIAO
 bldg 4, No. I Embassy, No.8, Dongzhimen North St.
 Beijing I 00007
 China
 Telephone:     0086-13752770634
 Email:         xiaochenhua@sunac.com .cn

                All notices concerning this proof of claim should be sent to each of the following:

  TIANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
  Attn: Chen hua XIAO
  bldg 4, No.I Embassy, No.8, Dongzhimen North St., Dongcheng District
  Beijing I 00007
  China
  Telephone:     0086-13 752770634
  Email:         xiaochenhua@sunac.com.cn

  And

  Jincheng Tongda & Neal Law Firm
  Attn: Stephan Peng & Yue Wang
  10th Floor, China World Tower
  No. I Jianguo Menwai A venue
  Beijing, 100004, China
  Email:         pengjun@jtnfa.com
                 wangyue@jtnfa.com

  And

  Morris, Nichols, Arsht & Tunnell LLP
  Attn: Eric D. Schwartz & Matthew B. Harvey


                                                  2
Case 2:19-bk-24804-VZ       Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                             Main Document    Page 27 of 87




  1201 North Market Street, 16th Floor
  Wilmington, DE 19801
  Telephone:   (302) 658-9200
  Email:       eschwartz@mnat.com
               mharvey@mnat.com




                                           3
Case 2:19-bk-24804-VZ        Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                  Desc
                              Main Document    Page 28 of 87



                             Summary Information about the Claim

       1.   The Equity Transfer Agreement of Le Vision Pictures (Beijing) Co., Ltd.
            (Contract No.: JRHX-KG-YY-17002, hereinafter referred to as the "Agreement")
            was duly signed and came into force by and between YUETING nA, LeTV
            Holdings (Beijing) Co., Ltd. (hereinafter referred to as "LeTV Holdings") and
            Tianjin Jiarui Huixin Corporate Management Co., Ltd. (hereinafter referred to as
            "Jiarui Huixin") on April 5, 2017, under which YUETING nA and LeTV
            Holdings transferred 6% Equity of Le Vision Pictures (Beijing) Co., Ltd.
            (hereinafter referred to as "Le Vision/Target Company" ) to Jiarui Huixin and
            accordingly Jiarui Huixin has paid the price of ¥420,000,000 as consideration
            (hereinafter referred to as the "Transaction Consideration").

       2.   The Agreement stipulates as follows:

            a)   According to Article 6.1 hereof, YUETING TIA undertakes (and procures the
                 Target Company and relevant parties) to complete the incorporation of the
                 equity not held by LeTV Information Technology (Beijing) Co., Ltd.
                 (hereinafter referred to as the "Listed Company" ) in the Target Company
                 into the Listed Companv (hereinafter collectively referred to as the
                  "Commitment" ) before December 31, 2017; and

            b)   According to Article 9.2.1(2) hereof, should YUETING nA violate his
                 post-closing commitments under Article 6.1 (including the Commitment)
                 hereof, YUETING nA shall be considered as material defaulter under the
                 Agreement and shall pay 20% of the total amount of the Transaction
                 Consideration (¥420,000,000) paid by Jiarui Huixin as liquidated damages,
                 which is equal to ¥84,000,000.

       3.   YUETING nA failed to fulfill the Commitment by December 31, 2017.
            Therefore, YUETING nA shall pay Jiarui Huixin liquidated damages of
            ¥84,000,000.

       4.   Above all, the claim of the creditor (Tianjin Jiarui Huixin Corporate Management
            Co., Ltd.) against YUETING nA is ¥84,000,000 as liquidated damages, which is
            equal to $11,876,652 converted based on the foreign exchange rate effective on
            October 14, 2019 published by People's Bank of China.
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 29 of 87




                         ~~~Jli (~tJi()      tfJil~aj
                                       »..                                         (
                                    JI~,$


                                       ~
                                                                                  (L,
                        :Jc$&?f~-~~'f:lm.tfJil~~
                                                                                  \
                                     *r
                         ~~~~ (~tJi() tf~[i~lij




                                 2017~4,J=j 5   El
Case 2:19-bk-24804-VZ                      Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                                                                                                                        Desc
                                            Main Document    Page 30 of 87




       ffi~~ ff:J/.. .......................................................................................... .,..................... 2
         I.I  n::51... ................................................................................................................ 2
           1.2          )i'J!j11f~J\!9!U ........................................................................................................4
       ffi=1fk *~3'2:.~tF(l{Jlft.*# ....................................................................................4
          2.1          4~:9~J5F-::P.l¥,IJ~ 6%/l)tt..R ................................................................................. 4
          2.2          3( £ [f,J :it tk:%-14 ............................................................................................ 5
       m=~             ~~~-trt-lft.~#~~ .............. ~ ..............................................................................s
          3.1          x~x-tffr ........................................................................................................5
          3.2          'st {tilllt li)i.:i:t ........................................................................ ,. .................. 5
       ffi ll!I ~ ::2:WIJ:li:~ .................................... ".,........................................................'*' ••••••••••••••• 6                                                                                1: • • •




          4. 1     x'MU ................................................................................................................6
          4.2          X~IJ'!f;!:.~fl&·ij/jj~ ............................................................................................ 7
          4.3       tlt1J4lf:i&~·11tJ,r.................................................................................... 1
       .ffi :Ii.Ii: ~ffl.:fci. ~ 'a'J ~ :11.!a:f'l;J ................................................................................ 8
       ffi/\1/k ~~Jff!i~it:r•:im ............................................................................................8
          6.1           r-:t
                        W 1:iF              '*·'. '). *
                             -1,- /,\. = 1 lli2'        l- fp ;\,
                                  L;.. AJ :iF.V~ff/,...l_.        t::IJ ....................................................................... . 8
                                                              ~\ .:::-1
          6.2          ·tit yt 9~~ ~ *3'l \\'{t :St ............................................................................................ 8
       ffi-tfi: ~~~~'iiE. ....................,..............................,.................................~ ...... "~··············8
          7.1           l+l -t- Tl R +~ / \, '-"'l 1'1/ rtft: ~~ !cc: /J;l ';i::
                        '1~ /J /X. 1=t ,rij, '/1 AJ t:l~ p;'J;~ ~ l?f-llL ................................................................... .
                                                                                                                                                                                                                                               8
          7.2           Z..JJB'1~~-!:51*iiE ........................................................................................ 9
       ffiJ\fi:: ~@lft.'WlJ9r ·········-·········--···-·······-··························,·······#····································9
          8.1          - Jllt.5(:%-, ........................................................................................................ 9
          8.2          '171]:$'!· .............................................................................................................. IO
          8.3           0:Jf~*'!· ...................................................................................................... 10
       ffi'fL1fk :ii~:i!f"ff .....................................,............................................... _,. ............................ 1.0
          9.1          - f~~;_JJ;E ...................................................................................................... 10
          9.2          ff'}Jiit°'.1:f:n'1f. .............................................................................................. l0
          9.3           Z..JJ:i:ttf'il:f:n'1f .............................................................................................. l l
       m+1fk           m-J11u ••.•.•••.....•..•••....   4, . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   11
           JO.I        iBl, '!Jl .......................................................................................................... 11
           10.2         £E.~ .............................................................................................................. 12
           10.3         m~f'J.5&: ...................................................................................................... 12
           10.4        Jill.9iU .............................................................................................................. I2
           10.5        1r}ac ................................................................... ······ ..................................... 13
Case 2:19-bk-24804-VZ           Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                            Desc
                                 Main Document    Page 31 of 87



         10.6   Jf-;f;R .......................................•...................................................................... 13
         10.7   JE~#}i.)(. ...................................................................................................... 13
         10.8   iiT5}ilftlti ...................................................................................................... 13
         10.9   i~J§rit.i1!~1rt1~ .......................................................................................... 13
        1!11~ t. ~11,~~~#:fiL~.
        ~~ 2.   ,ffi~j't·~~•
        ffljf{ 3. ffJ1J& ffi 1*0~ ":rct~f*lll:
        ffl~ 4. Z1J":it.!:§f*lll:
        ffl#t. ~~~~ttttli~~~<I§~#)
Case 2:19-bk-24804-VZ            Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                            Desc
                                  Main Document    Page 32 of 87




           4,: «mttxttil:#}i.50) Eb~ r ~ jj-f- 2017 ft£ 4 fl 5 13 tE !fl IE~t)i(lHT:
            1¥111: ~~~Jli <~liJiO lflSll*iil
           rl:M±i!!:W:: ~tJJntJ1'"JJll/3!Rtij~*lm~ 10s % 3 -'%~ 10 m 1102
           it~JEf~Y&A: v!li!}(~
           1¥112: J!~~ <ft::~ft 1J~~A&~~T,tlilitlA)
           lf*~±fulrl::: ~tJ;O'lJliiJJ~HtK~E~lrrJ~ 105 %Jkt~-:k/1i                    16 ~
           EJ' 151' iiE -S-~!h: 14262319731215081 X
           Z11:      ~~--~-~~ff~ff~~iij
                        *
           ti: JJH fi!!l1l::: .k 1'!1%iillIJiWT !R :x#H} 1Jf :Jf ~ IR 7i f§t~ 168 %f1HH!lHt ~ B lR $
           Ii s10 faJ
           i~JE1t*A: ¥Iii:~
            f§J~*iil:       ~11~~ (~Li]{)              li~*iil
           t!J~Htl!.±Jl:: Jt}J( rtHf*tK*~5ldfiJ.i&.¥~t,K:X1!i 9               ~A~ 1002 ~
           ,t1Ei~::ttA. 1LHIH


           ~r:
           CI) ff- tJtr1filt Cl t J;O fH~ 0 ;;'J jg---·~ f& £ 9:r [;ffi r!tft nX:l'L ::Jt-f-f ~j ff-~ 1¥:Ff-H~
               0 5'J, i11t~*t:JJ.i>(~lY 13, Th11~bA:t.t-fr !if-tit:t~ 92.07%t'rtlfiltt;{;
           <2) z:, 1:r ;I!- ** :im ~r ~ r!tlr. ~1u-t: 1P~ ff-~ a~ f-f ~& ~~ i5'J :
           (3) S'fetfi.~~ <~tJfO f-ffl~i~'i€i'J (" ~111H~" 1iX "~ tF*iil "),
                                                 :t:g~t*:19
                  gM~~~~~*-~--~~ff~*.AA~~gft4&fi4ff~ft*:
                  ·~ 1t ¥.*#1'i5(%:if· El, !if-t.WJilJ~lb1fl!tWi*,t?,Wi 83,679.2444 lift,                       §   t;J~i~
                  ~HJ<"J¥*f§ ,lj'l,Uf~ W.=* IYH5(1lft)J{ I:
            (4)   1}1:fr 2017 $ 1 J=.I 13 13, ~~ 7 irfaJ~% JRHX-KG-YY-17001 tl\J «M
                  tx.~it !if} ~5()} C12), r:· fij;fefF "i\iil!f!'.•J-*~ A m~ttt:JJ,i:,il "), f~ )E Efl 61f &!
                                         *
                  fl£ 10~ 7E ff 4~ ~ t-W.trni iE § ti i~ ffJ f1Jr t.r-lf t'rtJ 15 % (t'>J 1N: ~ <12}. --F?6'.i fefF'" l'M!
                  BU-*tf,l', A ~X~'')o
            (5)   ~Hti:.$:#H5(itJ5£(j{J~~*°~ilf, ~1i &!riX:JtffiJiijj ,}l:.J.451:y~3!if-1~t2JlxtE §
              U0fflM~~t'rtJ~(r,JJN:«; ~1i~-~z:,1J&~1tffi~1iilifflOIB~
              A',JJN:tx. coIB45eW;J&H-1fftr-r¥1JN:txzx:S, ~ rmf1F:/9''*?x3c~");
            ~~. ~Ji~~~~-. M*~x:S~x:S1f~.4#®affl.~~*~~
        !m F, liJ-~-e-1J;Jt!fiJifJJU~tf:
Case 2:19-bk-24804-VZ           Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                Desc
                                 Main Document    Page 33 of 87




            1.1 ~5(

            tE :4: tJJ. it i:p , ~i :.It~ J: -Fx   Jj 1=i. i!.il ~ ,     ldJ. r # iEf :ti:-*t/} i5l cj:i A 1=i. f Ju~ 51... :
            *•~                          ffi~1J~9~*<&ttMU~~»&~~~. m# . •
                                         iT:flJf~Jf,.
           !tr -:lf1-11                  ~ 1Iffl*i:&it(t'.J%:iT1:r. ldJ.&fmffJ~ § ~~t1£1'f, ~ii:
                                        A~~«~~. -                         ~lli~1J~~~ff~-1J .
            !fl -:If                    ffi x1 If' 1J 1 c*t'1.f1fli ) & ffl 1J 2 <'M ffi l.p 5t1: ) FI'0 tJU1F ,
                                        ~fflLrXA~ffl~&eym~~~~ff~- ~-
                       *
            Ej31J 11 t!t~JJi            ffi ffi 1ru ~ ft <~ t J;O fl ~F! i~ rr] •
            lfl"Jf2~MA                  ffiM~•%~ , ~:;Jg§~~~&~~*tru*0~~~~
                                        A JJ.~!Jl~~lfiiJA.
            z11                         m~*•ff~•~~v~~~0~~~m~1J.
           k m'0iij                     ffi>f-tWJxJ1!L~Ji# <~tJfO JR1fHf~~0iJJ, 79- -~H~~
                                        ~~~-d~#W~#~a<Jkm0~C!N:R~~: Sf-~
                                        ~, Jlx~f-\:fiij : 300104 ): •~Jit 79L mi~'fil (l(J R'J3lfl A&
                                        ~ll;r;~lMA .
           *t!t~~/§~0 ttft*t~3;lJ~1~                          C~t J;O        1=f~~0i1J.
           ii]

                                        A ff* i~ i>l ffi 2. 1.1 t~JiJr tl.J IE (Jg~ 51.. •
                                        m~~ JJx«ffimffi&~~eoo~••*«~*°«~.
                                        :tl\1 Qu~f:i A ]I~ ¥1 fb1J l& 1'fillB:i;JdW.t£ft &/1& J:. r!f i'- i'5J ~;
                                        ~~~-~~~ffitru~~~*~0TiJ~~·, fflMkr
                                        %A~M~&eyffl~~~~ff~-~.
                                        A1=f*~~~~~~-W~ffl~JE~~'J/....
                                        fif/ZJf~Jt1t:1~1JtltWi*W.ri5l~ 3.1 *Xttrifn.l*t,\il,~JR:Sz:
                                        11 (l<J 5( kJ.i ~ {fl'   0




                                        ffl~1J&~~ffl~:}j[nJZ,7J~d*~~-ffi~~~-«
                                        istf-1~.Ip'.~a''.l~iu.
                                        m:fti m-t *t:11' it m4. 1. 2 }~ ~ '.lE ft'-:J 1J. iI ~ -~ ~;j; A~ JR tx :ct,~
                                        ~BM~~~.                          ~I-fia~•m~ft~a<J~«MP~
                                        icD~ttL


                                                                     2
Case 2:19-bk-24804-VZ        Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                                      Desc
                              Main Document    Page 34 of 87




                                   ffir:p$A~~~oo.                             •*~~~~ffi•.
                                                                               ~~ffi~m~
                                   ~ffil&~~-n~~ff~~~&&N•.
                                   mtJJ i~ A ~~.f!I l;fil wm%: J1u ff ii& rR .
                                   mwm~1t3l~fifr~ll~~¥:7J.
                                   ffiffffiJtlM(fJ«~~*.ffffiJffl~«A.m~~«~.
                                   ~s@~~~ffM~w.~m.mw. ••-~~. m
                                   ~ffil,M~~~m.tt~M~«.tt~m~«•x~
                                   ff iiiJti:m rrtim ~til~ .
           Ifl=EI                         *
                                   t~ ff ti .f!I r:r ~ Mi l't-J mi )!ldtHr iill -m- ~ ~ j}:fi 1} fJtui t.m ~,v.
                                   *~V~8c~~ffifflAA~.£M~~~~0~~Gl't-J
                                   ·yi B ).
                                   m~~tltX(fJ-ff{iiJil&Rl.il&WHJUtJ. ff fnJitJl:R:Y-J}Xil&Jfcf .\'JL
                                   t1;J 09 ff friJ 1lll f"J , -i1:i gs.~ •~JlJtJ . ff friJ 1* ~ i!JUcp 1& ~ , ff
                                   MiiE ~ ~ ~ fifr ffJ 1lli: ~ mMi •
                                   m- --_Jj f~lli1J .~IITJ~ifjJJ~ - --Jr~x,J:71 - -1f~:JJOitl7'.f~n(nJ,
                                   I»,,& Wfn" YJU~ 15 ~ _t. lEJ ~ - :rsti !jilj, ~ fftj flllilJ llxRLkW~
                                   -ffJ. ~d~G-Jr.~*~~~§~.       ~ffi                                        •k~~.
                                   ~ - ~~~~M*~~-il&·~-~~-(fJ~h. ill~
                                   ~--~~--~~~-Jj - ~~~~~~~~-~~
                                   ~-
           ~ - (@ffi~~.            m••~~---~-~~~-~~~~--.Mgs.~
           -~~~~~IEJ               flffiJ&m(fJ&hd~~~~-~~«h, ~~BtiR~
                                   A~ma«(fJfil#,1s~~-~~1f~.
                                   ~ lTf /;;r AM> l               1,1:1 tnl    /.I.. '::'I   a:lr rt:r.M 1··1                                 Ao
           A                       ,a    trlJ 1=.t ft,'{/\.....   !,t1t:1' ~   'I, t:1J ,    .u.-..x.n'J nP  ,
                                                                                                                 ,b..n.:_ /\. ~']
                                                                                                                 r.:,   !i! z..,._   tJ   ,


                                   ~mm.a~~•x~~~c~~~§A~•~~A~
                                   fft)   0




           A~ffl                   m~m~~~•ffi-*~~•~Areffi~~tt~$~.
           11::k~~IJ ( l;!~ ajaJ 11.x fflffM~•~•1t•~~~-~m~ffM~~-tl~~
           ~ft)                       ~**~~-~-ff~tr*~~~~*~~~~~- .
           ffliJV'.t:;&               ffl (a) ~~1j, mi;f:;T-, flll*f,T-;:.t, f;r,iSl, 5t:t¥, iUi·~-. ii
                                   tt&~~«.~«-•~ttceM~•~•~~~tt•
                                   m~#~~«)~M~«~.n•«·••-~~. ~
                                   ~~ooma~.~mffi~-*Wtt#a.•ftmM«~,
                                   ~Mtt~g~~~~•tt~M®~~~m~«a~ .                                                                                 ~



                                                                  3
Case 2:19-bk-24804-VZ               Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                         Desc
                                     Main Document    Page 35 of 87



                                               ~~BttM•*ttM~. ~~~ttM~$W~~•W$
                                              ·irrttMrfJfXllJ, (b) pfr=(ftE*t1H5(~~z El wttE~~*tE
                                              filffffM~n~n~rrrfJ.~n~oo~~iE~~~A~
                                              ffl~-~~~-•tt•~~~-§~%~.
                                              __t~ffM«~tErl~.~tE•ffl*(fJ~~filffeW(fJ~
                                                                                                            ~&~~

                                              lU.
                                              ffiffWAf-i~*h(fJ~ffl~W.~-.-~.-~.~
                                              ~   .••. ffM~mm~•~~m~~$+~~iE.                                              ~
                                              ffW~~m*~~iE.~iE~Mff.*~~&*ID~ffi
                                              ff 1rJc Jt f'f: :l$J ~ ffi i:f:i ~ A ~ ~ *° tfil ~ ff 1f t/J. Ag¥*~ t~
                                              ~-
           ~~s                                ffi;:4s: ~·i5l.~!! B.
            1.2   Mff~.!ilU
             -it*i1Ji)( 41, llffi~~__t-f Jt§j~-iJ\1.iE:
             1. 2 .1   tE~ Mfil :   ~~ ll2i   fR n n1l oo ~ rnn5t,     ;J(@Jii; ajtij   * It i5l. 1:r: 1iIT *JX rt-J • • •
             1.2.2     'El.M{E!)flrFf: "'El.tis'· -iilJla~f!:1l¥Jlf3it:t~~fiflf#tH1JHi!f, Mff '·'El.
                       M·' !J.jJ§l~ "ffi~fi~-f-" -i.~~fi&~MHE "'El.ti!i" J§fffi.
             1.2.3     ti&X14z.~ : m:Eot;.:~.i5l.a1·, Ji'l'El. ~*11J-i.5lfr1~·l·%-Jf~~ : l'Jt&5R
                       ~· *·•-~.~~rr-t.
                                      mz•emn~•&~~*ID~(f]~a.
                                                       *° ·';4;:WJ-iSl~
                       ~, ~. :im. ~fH.r<: : ~i~r-:.t~~f'fm\5:E, ";:4s:11J>i5l.H~"
                       ~"-~m~~~~~(fJ*AN•fili1}~, ~~~ffi*ID~~¥-
                       ~~-~~ffl#.&&ffMx#<'El.M*~~>Z~lli~fil-~M
                       {t}H , *#, ll·Jc , ~fffrgJtJtt{·\;rfJXftf:.
             1.2.4     ll1fuJ = ~:tfU.trY=J - r&ntfaJ# EJ ~ - B E1x~ --1tn~•ft~1:z IJ Ji
                       ~, it~ ~.!Bla-,.t faJB17i'Ji'.Z'filM~ El.
             1.2.5 ~ 00%5:~:                  f1Ai~iffi%5:t~:.!it'E11tiEt!.-T-lll~1*, f]§ i:Ei- ~Jm ::st {l~Jfi




            2.1 t&~~~~~ 6%J!itt
             2. 1. 1   ~+ f.fl :h"**;Ji.J.~~ 5f-t';\m~~-1*¥1AJ: rtr 1~ E"J(~Jt~tJ&~ itr, ttzP.~
                       *ID~~iE~~-~~#. z~~-~~*a~~rr~a•~MM

                                                                 4
Case 2:19-bk-24804-VZ                                        Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                                             Desc
                                                              Main Document    Page 36 of 87



                                    1:fl'tl8~.£?JfiJi~~t!'1li:JJJJfft4s:l:±HftW!A~m 50.207,547 56 <~ FH11'
                                    *~~JJJJ•*~•~~)&~•tH•ffi~@~aa~Rfflfif &~
                                    ~ ®'t~.rifr x1@ A''.f 1k $ ~HW tX iti c" ~ (fl ffl!t( ") If! H lf\'J ~~ (n] Z }J I!lt Jt                 o

                                    ffi JE 1i tH fHru ~:fffe A'~ Ht)(                                 o



              2. 1.2                                                                                        *
                                    ti 'ff. JJx t. ~ tff- (r1 JHt tUrtLL iiri IN' <fF ti ~::tt il Ji ) Ji,z .h] z 1J wt Jt
                                    ffi~1i<ft=t.J~il1i>, f4s:~~~-~H. ~~*~~m#tffiW
                                    ~~~~W~9<*R-~H«ff~~~»CT~~*>· #~~§
                                    u0~~JJJJ~ffl~~••~&m~•mm~~~*~•t.J~~k~
                                    a«1tP¥~il1J~~mm~•~~-~~~tt~~~. *~~w
                                    ~#~-*~#~~1i~~M~~~M~Z1J~ff" ft~ «*am
                                    ~a~~frwtt»CIR~*)&Hatt~~#~ffM~~&~~~
                                     *w~~~~~~.                                              @~*~~oo~~t.l~a
           2.2 ~*1, e<J$\H#c~1,

              z1Jillff*~~~~z*~~•e~~~%~&#~e•Hfl~~w~
           t.JM~<z1J~a•n•~•~~•••~%*&#): z1J~~~~~A
           ;:::J 1,7,. ,!;~s -J,• 'II,•          -r;;     i?.1    fr nµ ,Ts.-,\ft, !f'{: 7';; 1,r,. II     I·· r1=, ifil fill!\\ ~if.! -7· ii'/, ifu (1(1 :tit ;fr- ( f1n ·i'l;- £:fl )
           ......... ..-.,&...•'-111.1 t \. '\. ...A...--,./,-I   J~ , o , ff1 t..... ,lJ, .,,,,,_. t I\         I   ..n. ... ., !J;,_1•J   .._. _,,...,. -1,n....,          -     4




           3.1          3"E~mtr
                        ~1J- •lf\'J•*•~.                                                 z1J~•*a~~~ooaa~mAat.1A~m•
           ·fZ..iJltff 75 JG~ C¥ 420,000,000.00) CtJf.'$ "3"E~mfft'")c
           3.2 ~ttntlllitn~
               3.2.1                  z:n1s\Zt1:*tJJ-t5l1:.~zEJj§ s -t-If'I= Bl*J•~*#'t9rrFJ:iJr~tl1'::·~Bf1
                                     •*#~B-~~B<~=#tt~~M•t.1~)~*~~33am~
                                      mto~::rd1it~ii~£mffl-A~ ffi~fztttff ,iJG~ cY 420,000,000.00):
                                                  1



                                    (1)               *<J(X ~Jifrrmiit~:'x:~ ;tftf: C'B!,M*1ifJ,ix.&flfHJL µfti!t-fifr9l~
                                                      ~fi~#)8~~1J&ffl*~-~~«~-*~~-~~~;
                                    W                 8Mtt.8, Z~B~~~x1§~0~.&ffl*1i~~-.M#
                                                      .&~*1iOO~~M••· fl--~-~lflE&B#0~~E~
                                                       f§ ,1~, 1if-1. m             *~*:
                                    o> ~~~~~ D•¥ttas. ~1J~*~~&rn#~~oo~~~
                                                        ~~~~~~:noos~x~.~-~~•:




                                                                                                            5
Case 2:19-bk-24804-VZ              Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                           Desc
                                    Main Document    Page 37 of 87



                         ~        ~-*~~~~--~#-8,                               ~#~-*~~~~~**~
                                  Sffi~~~--*~~-ff-~ffWm*~~~~OO-#,ffl
                                  <5c.- 1tft~:
                         0) ~•*•~. -~MaB,                            ~~ffW~~~~.-~~n-~
                                  !!J/;:'Jlf~1*AA1.~(a)~filt.~fl!f!i!J{f{ilJ*·l1}i50J(Fl¥.Jx ~: (b) ~Jilt•
                           ~~ff~*~~~~l¥.J~S~~~:~mMM•m.~. ffW*
                           ~~~~1¥.J~•~~~~~z1J•~•*~m•ffem~•m
                           ff: -~~~Z1J~~VMW~~-*~~~~:
                        C~ ~m*W~.~~~ffWW~,#8,ffa~~. fi~~ff~
                                  rt li3t*tl ~,   ®:Rltl13 f1 l& *-~~1tnli :.E (aWEl.11:: • ~ll iM f:Hiif :4s: 11.r
                                  ~~~~~-.-ti~~-~~~.-~~-~~-*~~~
                                  ~: ~affiMWAA1.~,ffM*~~~~l¥.J~Sl¥.J~~~~Z1J
                                  -~-*~ffldffeffl~Wfiff:                      ·~~~z1I•~~0~~~
                                  g M.iffi#Jhj(;ffi:j(~;f~~1t.
                         (7)      Ef!1JEA4;tl.;f#ffl'fJ §tff-0-~ 21.8%1x:tx Cx.t/S-ZBJr:.Wl~~B'~tt
                                  JllHJi* tl:l ~Wi~ 182,420,753 it) ~:trf1tfr Z1J, :Jtffcit~~1J<flli
                                  ~ ¥11 ilicJtfrtM 1¥.J i:$Jt {1=.

                         (8)      .J:~~(1)~(7)J]iifd!ft.J:~Wij}Eu

           3.3     3C~~'fft~f-t~ft
                   ;;$:i1J>i5l 3. l ~, 3.2 JiiX~J~Ei<J3<:Sx11fl'J§Z33tf,.t~rn Ef! Z~1i;tttf 1'8 !;J_ ~
            :tlft ,l mlE J!:•:
                   ~lcP ~: 51'~t£Jl9: Ut:;g) ff~&%i:rJ
                   tF r1tlHr: i:pfl§"t~1r~tJJroo~t-*Jlxff
                   m~-'%=        s1101010122009s29os


                                                      fflfl94k 3cfJ~~
            Ef!1f&§~0~@cfte~dffi~1I>~~~~~••*~xa~~~~ .
            4.1    3cWIJ
               4 .1.1      §                                                                                 *
                             t5F 0 'f:i'J J§.; fi 1¥ 1J J§l i@ f~ El tis i~ E'J tE 3t a x..t ffi' ~$st 1·-.t ~ l~.r iSl ffi
                          3.3 ~ t-J J:E ~ fig YE 9!1f: P Z. B m:}+.n 1'- I f1= El r*J %rix;* IX:X: 8 p[r &H.9i (1'0
                          m~r*J•*m~~. ~m@~~~~•mm*~:x:1#~•~•~
                          mff~~~-~#OOJJ9:*~*~· §~0~~~~~a•*•~~
                          Jl9:aft~••~oo~••~~~~~a~••*~*~B~•~~
                          M~~-~fftt%~~ar*JW, ~~Jl9:*~*~~~*~-~Jl9:*
                                                                 6
Case 2:19-bk-24804-VZ                     Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                Desc
                                           Main Document    Page 38 of 87



                        --f, fFn ~ Ff'.~ ·tHffi iiffl iA).
            4.1.2 !fl:J:fEY. C.EI.-Oit&FH,T;0ir)) tEx~j;f-fft~~B::tH~*lifl.ix~ 3.3 *'rJ
                  'iE li'-J }t;t 5E ~!!E J~ z.. El ®+Ii 1- T ft B f};J ( f.fil [25] Tiffi t1; if:XJ(.f .:F.13' A'B f1 mi
                        ~~BttM#~~1S~-~~n~~~AA~~~ffl~)-~00fta
                        ffil-~&ffl~~~-~C§Mffl~~~•ffl•~•&m•~~>
                        ~I-ff~W~fi~b-~f-~MPfthl&ffl~$~~~~fthl
                        I~. •mw~~&~M~ft~~z~•XN'iEH~T.
            4. 1. 3 ~ J1!m ;f.1J h         mt fiF (r-Jn:it~ Mt 1 >8= it   z. 13 (1''1 ,   !.ill~ 7/i; ~ Ffl H .IiX Fl t;r, 0 r:r] TI.x
                        ftl   *ffi. tftA..m fJUEftiJl~ nffH.it
                                               ffl ~ Xitt- , ft! 1:di m c;rt- Ev. Or:
                                                                          ~ ~ !'·
                        ~ffl~1S)0~~ZH.IiXXffi~~ilH•ffl~~~m~aili•*Z
                        B iE9 3 xrHtE~}Hlxf'f ~'fi:B"J~~ 1tiH.:l-fU~~,ft];f,:)tfl. 1.ln~l±l T
                        g~ffift•[2S]•§m•®~B~$~M~~M~mx~.                                                                ~~~f
                        ,g- :f:!1 cr-1 ~ ~r~ .
           4.2     3'.E~J~ffl&tl.f§
                 ( 1)     ~ 1S *11ft fiifl i)dt l'EJ ~ ,        WI 5l tE 93' :Im. x llltl f· ~ :ii f:fil rf:i :il!1 fu 1I f11Ji0J!Ml nx
                          II~ 1111 , .IiX ir dJ f· ii!J: ffl $f41 ~ 5E , i&:1it1t ~ , ftl ~ i& Jff : :t 1? i'.ffH J.IiX )t
                          11!!. ~r-*   t:I} 1:x.~ :iJ 1:r & 13 t~1~ ~ Jifrtif ~tfi1Ja~ ~ml~ .fi* ,~ x ~ (t-1 x
                          iltH Et.. Z, 1S {E * lif} i.;il :rm "F [lTI ~ .iflj 7f~ tit~:~~ f.!A1 ( iJr, %, " 3c WU !t mr")'
                          lfl1S&~~0irJ~~~Jft~-~~~ZH*•*~~~~W~~
                          m~~.  &Hm~•~-~~e. #@*~z-Jsm~~~-•~·
                          «~ffl~*ftWOOM~~~~~R~~-ttffl~~~-CM~~-
                          ~-~~3W~). **~ffl~Wft~~~~-~~-. M~Zh
                          ffl~d•~~~~~a~i*W~~.~-~~h~mzn~fi*~
                          3'.c a :2::. ti~ El l'fJ o &H m:- 1v1iJfl i,A :1F 1q1 :f: • c1) z 1:r ~ tJ ~                  *Efl    ~ ffi
                          U~ft~a~MZH.~~*~HB~~ffi©~~~-~ffi~.m
                          x ~1m ~~ n :.rt#HJ.F Et'-1 ft~ rrr m1iii. '1~ ~ F.;U:Z..&t2 Hf i&a tx. ~ ~i u:
                          m~z~ff~~-~: ~)-QG~~~~lliffl%ffl~. Zh~~
                          ~*~h-~Bff#~dx~.ffl~~-~MP~~h~~m~H
                              ;g; F   Q




                 ~) ~-*~xS~~~~~~~Effl%®~-~~~~3'.c~,fl~~
                              ~~W~MffOOfl~Ha,z~~~~~*~x&Et..*~~. Eflh
                               (~@~~§~0~~~~ffl*H>m«zH~~~~Z0~15
                              ~ I ~B~±-~~Z~&~~-~d~~Moo±•a~ .
           4.3   tt~J~#&:rJiil:tJ~
            4.3.t       t5Frt~ft;f:x.&~1?:-ti!lfHlr~§. 13 ~~x.S~U'1Jifrx-.t ;stzrt-13'.cttl Fl iff,
                        ±Mff~Z1S$~, ~~OO-ff®X%~~fflx1@~Zh*ffl.

                                                                     7
Case 2:19-bk-24804-VZ          Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                           Desc
                                Main Document    Page 39 of 87



             4.3.2     :{£*t'X3t~ ~1!-tl El mf t!.+f.tEJ'.!<J, is<:~1¥J~f:E.&:X.33-, §,\t::tt~:t:E3'z::ttl
                       El Z. mf pfr ;(:f tE (J<J 1!x: is<: 1=. ff} :/;Jl ~ 11.ttitrnUE ~ ~J El f§ pfr 5I~ £8 ffHI .& >l
                       *·~&lfl1J(§x:§~0i1J)~3'z::~Elmf*~Z1J~~-~l'.8§~
                       0~&~*0~-~0i1J~M*ffl§~~M*fflUfiff~~% . ~
                       @~~1f*fflffl~fflf:E~:x.* , #m•~z1f~~~~mff~:x.%
                       ~~:tM'k o




                       --~~~o··~~7~M•ffi~.~r:p .Z1.f~~~~2gM-o
             s. 1.2 iSl •~ !i!tl •    *1m~~m ~ 1« w: *tJ.riSl s.1.1                 1f- 1¥W15E 1uw fL'J -  *t'l A
                       ~JN:tt~~00~5E·~-N~--~~--~o
                                                :R*
                                                ffi      3'cW!JFA ffdt'ilf JJli
           6.1 §~~~~f*tl:AJ:.m~-aJ
                 !fl 1r ifx. ill Ot fJE nx El t* 0 #J .& #i ~ 1r ) tE 2 o17 :if:: 12 f.l 3 l bl Dx; xx 1f !i=Hr
           w1- rm .::ri Uti i;m ~ (i<J Jt 1m Fl Mrw • i6 ,£~%- 5T, tmj;f~ 1~ r:p ~~ _t mi~ t'J ~ *10'1 J12" tl :uHtl.
           illAJ:. Tli i~ tiJ C{El.:sm ffil r.p IE iil:JKi:~§JU1:1 *ilil ~:fJL¥.J L\Rffil ~fx: ffJ }ilijg~f.f-9~).
           6.2   {jt$£ffil~:&51k.
                 lt11i~*Cft@~~§~0i1J&~~ffl*1f~-).~-Z1i~~~~~
                       *                           *
           1t1J A ;;ifc 19ill ff P-J {{-!Im. !liDx; 11* 1i ~ ~ ifnJ :M: z El l'J<J ti:J ~i ffr ~tJJ~ Fl~ Jl9:tl $-tit
           ft Z:.1J~;rt~~t£l#tlA~5EEl'-Jj{;ftl!.;Jr C{E!>f-l~1t$-ir .&;rt:*:!1*1i~f.f-9~) C'' ~
           tl:tl;4'-*-1sl'fi" .!~!.!SH~ 2), §I f*0i1J f'Eljl;{tl!.!N:* ~:t1JixJl-:ift.$\:J!t.J~tl, #M
           nu .J£ tt-1.1: ~ -f' #Hi~~ 1.r.

                                                ffi--t~ ~~Ej,fWdiE
           7.1 1¥1i&l§J~~~(fj~~Ej1*iJE
             7. I. I   l:fl 1f .& § f,f- 0 #J ~ Z:.1.f {~ l±l llft ~ 3 i:j:i Ertl ffr ff~ .i£ Ej f5il:iiE o ~ ~ ~Jid£
                       l:Jf*iiIT4~#J-iSl~~z El &x*tl El ( i5,i =lr-~J'.ml~i£l:Jf*i1Et!JHiifl* UJj
                       ~Ei~~~~Bffl*)~~~~jjoo~~~~,~~~~~ o                                                        ~n
                                                             8
Case 2:19-bk-24804-VZ                    Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                    Desc
                                          Main Document    Page 40 of 87




                          W~,          Z1f~*8'1f~~~~~~~~Ei~~Willff**3(B~.
             7.1.2        ~ 't1 Ji&!~§ #fii~irH'f *1if.ri>lt~l'" ffr1'F ff{J1f{iiJp/f;~l:jf*i.iEtt~WL/i
                          ®~•~.~~-~~~•H*n~z1J~W$00~~-~~30~
                          !*J -=f !;J, ~fiE .§Jtf:f ~1Hifz • 51H!l J!t ~ i& Z 1:f ii:!¥: ff fr HP1 :;!;- , 191 ~ , 5f.
                                                                                                              1


                          w~~~~~mm.                               ~z...n~a~*m~n~m••~ff.                                         ~§~
                          ~~m~~M~l'". lf!Jf@•§~~~~~~~ZJf~ffl~ffi~ffi
                          fiffo*H, *affi~~~--~~~Z1f*M*~~~~~~W
                          J§Z.$.:{;f ~ff {1iJJct{tMSVfU               ;frlixm   0




           7.2  Z:.1ia<Jl*~~'f*-ID:
             7.2.l ZJflr.iJ!f!Jf{~Wjqi~         14 1A'~J'ifr~pff;i£.!:fiiliHiL ~~~5£1=i1iiiEt£:;is:.
                                                                  4
                          tJJ>i>l~:iz B&3c:t~ B c~~F~r.vif!;j;:x£l:jf*iil:flJHiffi~l9'11xEi ~1-4#
                          ~Bffl~)~~~mjjtffif*MX~.m-~~-. Zjj··· lfljj
                          ~*MZ1J~pff;~l:j1*~W*ff*~3c:S~.
             7.2.2 ~ Z... jj {f *t1J>i5(ty(f JiJr11= f'tgffffiJ~j£Ej 'i*iiEtE~Jffl Jifffi~Jl:~, ~
                          m•d~~-R*~~lfl1J~W$00~~-~~30~~-=f!;J,~~-
                          1f ~ i l· lf~ . # f,Jq i1t %- ri If! 1f ifPt1f fnJ 1v1 ~ . tm ~ . 1: :+111Jtrt-1tl!. .-f f11
                          mm.            ~,1J~~~*z1J®~ilh~m~••••a.#H,                                                                    *
                          •m~~~••~•~'1f*M*~~~~&aw@•1f~ffMJct
                          ftl!. ;f,Jl. ;¥1J fo iJ:k i1f •



           8.1     -~.>(4}
                   ~1f**~tE*~~1f~•~-1f<~mmw~>~•~~oo~~zm
           ~-~•=1f•RffM1*mma.~e~~~~h~•"*Jct••·•~M1f
            A. §m~m~oo~~A.•m·•~·•ff~~•m~&~~Amc~•
           ·-~~-,) tr *tiiHiJ •1f *1f oiti m. iffl ~) (r1 :ti$t ~ oo l5J 141:z ~,r ~ "~ raJ ~
           ..;.::.Jf ~~ ff.fiif fjjH¥H~Llli•• _tj£                    ''f:l?.:W{l§ ,'a.'' t£$ mJ\.& 1r 1¥1-$" .:x.~ Ca> *T
           ~M-~-ff0•m~m~a:x£~~&m~••·••~~~•~~m~.
            I~~
           'tr. 7 J' ,   ,x
                         l i,~
                             ., .,_ ,   ~&
                                        ;,iJ ;,,- , ~
                                                    X 'W
           ~~fffiiT~~m~frH~~~#ffiA~~a*#}~~~z~.z~~zJ8a
                                                              -~-~-N~~
                                                       - , +,,i- n ~ ~ >!),l 1.l']1 f.:i ,c,, (X~~~~-t•ltt~
                                                                                               :;,Cth ~ I f'i '"'' le ~ ]CJ LU { •   n~
                                                                                                                                      A
                                                                                                                                     1-- 1




           {JU:i), Cb) *t~W~txfnfffiiJJct'B~$Xf4~~~.                                                      ~&~ Ji lit~~§ (j{J
           *~jj~~fil,                       ;frl(c)ff~~-~.ffff•m~~~~~-m~~~~-
           * El 1*~~1a        J~.(t'-J fl§ .~.PX:t:;J'l4      0   *m
                                                                A*'~~ !¥']1~H¥Lx. *{:E:;is:. ti}              t!:J§~~ i:x.~
           :f=f ~    o                                                              *
                         ~ 1f J\\Z fJE ff~~ !ill nx: JiH:i-J1rJ ll 'i:f ffi A~ tm ~ l'.t-J .:x.-%- , ~!.1 fnJ Jt :;Apt~: #J.
           i:i(. (t,J - · h   0




                                                                           9
Case 2:19-bk-24804-VZ            Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                             Desc
                                  Main Document    Page 41 of 87



            8.2    1911~1-
                     _t~m s.1 ~~:f:isffFf "f 3'utrr~=
                     (1) ~ c~Y.x!i.lZ190~fiJT*1(J{J~~H~ .@!,fF-ili !'.J<J1&:., 1EI - 1iwUf1iiif~?tt
                         ~&*~~oomm""F•aoo•~~-~"f••~c.~0~m~~
                         \¥.,: fa,@. 1¥.J ~ ~r :

                   ~>*~~- 1f~~- ~-~tl11¥.J.B; @~~~-~~A~-~1¥.J~
                         .11~ f* :£.~ :1... :%-a~ ~I.J   *:
                   0>••1::EWfil#~&ffi1¥.J~~-~~~•-•m~•- ~~•w~~
                     ~•~~-~::eoo•a. -~~•+•*+*~~1¥.JffW~Wff
                         ~-W~•e~001f~~~~~~*00ffl~"f~tl11¥.J.B,WH~
                         ~ancmmmm~*~ff~~ffOO~@~~~~ffm~~•~
                         jf.!i~-o;tt1t!rn: wZ
                   ~~jj'~~•x*an~~*~•m~-~••millffOO~&*.~
                         ;tt*w~•ttw~~~WfflA~:±1 1¥.J •& o
           8.3    *tHJf~
                  pjz ~~ ~ tltH!JHHriJ~Jf,J:tJL:MJ rtOi ,E , 1f1PJ -               *
                                                                       1f ::f f!Uf f£ ~ - 1f zyJ: % ffi;ift
            ~tt,      0ff~1f*~--~~§00ffl~OO-~-~tl10~c


           9.1 - J&~jE

                   ~~~~+~~~~:f~~.                             1::EW- 1f&fiaff•~~~~aff•~
             ~~~•ff*~~&~ffi*~a~#~"fOOff~x*-~~~§fil•~
             ~. ~~~~~•#0~~1fm~~m~~n~~w•~1¥.J~mm~.
           9.2 i'fl 1ri1!~ :iJHE
             9.2.1     ~t-*il}i.Sl. .¥.i 1r r-J JE~r, 91:J* tefi !2J. r 1::E--tip iiJHF.JL#ti1m. t!ll.~ ~t1
                       15 ~1~:k~t1.:1. z..n &1wtJt~a1r~~~*lf-ln&11Jx;Jt::Jc!f.kHx1t
                       ffi~+@~Z.1fc.X1t•~~- W%00-~~~~~~ o ~§~0
                       ~~~1¥.Jffl~r. lf-lneM§~0~1¥.J~~~z.1fffiffl~*•mm
                       ff .
                       ( 1)   1:p1f &11%;1t::Jc~15·tet~~P.~*#Ji.Sl.~         4.1   ~~JEinJ z..n'fr:.fix.~
                              ;!:tl:

                       c2)    lfl 1r &1~-1t ~~1f ;nr- .m~& ;tt:a *t1H5l~ 7'          ~~xm ~ ~ ~~ m,Jk.
                              ~•xm. ~~z.h~00~~~3on~m*~~ :
                                                              10
Case 2:19-bk-24804-VZ              Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                         Desc
                                    Main Document    Page 42 of 87




                     (3)   cb -f • Ji &!i'OC~*~)J(J<Jtfi;'QjwU&~ff§~Ml h;lttt::4:tt.ri.5(tJiff
                           OO;x.*jj:~~ft**~A*H~3(8~~~-~M~*~~m
                           3.3    ~f~7EA''11~1E~lEJ' 1 z B ~ 30 B l*Htnx3tWU, fEl.Z. Jf !fil:i;"'.i:M*
                           (1~ ti~'%M~ 5'r :

                     ~~*~~B--~~~. ~*~~-~~B~~~~~~-~.
                       ti!rnr. • lciJ Mi pfr i:J 1'.& R''.l ·rJHf !!X rn !il! ffij ~ 3& F-1 t,T, i~ tr) JS it~~ t.} IT ,
                           ~ttz.1rx~~m~illff*~x•(t,J~~R~ .
            9.2.2    ~o ffl Ji &t.t;.JtJt*fft:n'.&1: l:.:i£~ 9.2.1 ~rvff fffitJ - JIJ1Jifr;yu W: J,J:n
                     ~. Z,1J~~~~-}j--*~~.trZ,~~--~*~~~ffl&
                     'F, ffl }fJs_iZ.3:(-£.~jffi~u:&:±l Z El~ 5 1-T ff. I] P.J, ~ Z,jj &.!EiX:Jt
                     *~}j-f&-Kt4~ l:/}i.5l.&.1J;1G~ftl!.,t1:1*3( ax n c:.t?.Jl 11rr1 ±~Bxa xt1fl-
                     Edtfm ff {iiJ ~ J9i lJHI ifr Z, 1J &!ioc ;Jftffl 5E 1J, jj: ff~~* tf31:f ,&/§JG*
                     ~H~Rtt f:j£m 9.2.1 kx~~,ExN#.13 r z.JJB ::t1t±~itx:r.w 20%1¥J
                     ~Jytff.79~~<1~~
                     F.t11J· ,&!!ix~ ~15" liHtiJ~        ff* t1H5lfifrt1 JE (J{J ~ t'-J 1fi :fl H x 35-1;1, ,& it! ;ft(
                     ~*~· x••~-B. ,1rs~@~tt1oc@m~•~~•~n*z
            9.2.3

                     _ fnJ t.., h     1·JJf!I)ll1,tU .I~.•
            9 .2.4   ~o* Hi5F(f "~ *
                              Z,         ~ ~~
                                        -m-t'.-J *'9J lSl. Js~ 9.2.2         j;Efi!¥~            fl{J, fl. Z,    ffi:Z:Q:
                     -~-ff*~~. ••1r@••~~;ittr*~~~~~~*·                                                          jj:~.
                     ~·-~Bff#~R~•1r@~Z.1rW~~ffl~Ji~ffl~~~~M
                     f'~wff .
           9.3 Z1i:li~:Jlt£
            9.3. 1 4: lif.J-i5( ~ :W:· J§ ,   {£ x 11 fdt it gfS wii Jt A<J    rw m-f ,      ~n z:, 1J mWL:l 11 x
                     -~~. ~~~~-Bh*z =~~. ~~1rttttillM~tt~~~
                     ~ - ~o~:l1iHmMH130 rlill*Jt{t, M.tr, 31 B~. *P-lt.!17i:5}z.
                     EUm, ~~1Jttttillfil~tt~~~:&i.
            9.3.2                         *
                     z JJ M:ils.JID. l'r ttJ. t5ll5Jrtf.J 5E (fli:li~f.J~x tt :x. %1'.J{J. &:ittrM - · u • z.
                     H~~@~tt~~:&iA<J~Bh*~= ~~1JJttt•M~~ .


           10.1 ~'       Jt
             IO.I.I ffi~

                 ~~~ffl-fi;;ts:~~-ffi~1:~ffl*aM, •ffl*~-.~-~-~~
           ~ Jr 1« P.~U1i ~ h/~W •5E 1S- § 7!( ffl .



                                                               II
Case 2:19-bk-24804-VZ            Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                         Desc
                                  Main Document    Page 43 of 87



             10.1.2     A1ili t'Htl
                   1:E ~ )i!Jo(u1ff{iiJ ~JJt B 7J rt1.fti1J*1,~1¥JtlOJr. r, ~ 1:r@:5-} l]U;~ f§Amc*i1}
            ~~~~~-JJ~-A~U~3C.1~#1¥J~~.~~~~ff~&tE*~~~
            ~~~- JJ~$A~Ul¥13C.~~#~rti~*~3'c.la~~~~~fflffl~
            M*3C.1~~1¥Jffi~ftffl,~®WfflSM~7J~Z7Jl¥J~R.~~-~-~
            1uJ:f1J4?·it9ilifl'1fifr~ JF:tlu .m mo
            10.2 ~~

                   *~~~~7J 1,               Z7J, H~0~~M0 •.• 7J2~*~1:~ .
            .10.3 ~~ff~

                   ~-*~~~J.i:.              *~~@~~#~~A~~-~h,                            @MA~~M+
           *' O'~ *Ju }E ~ 5'r. ~ =I~ -& 7J 5HrfsJ ~, l?f< r-t- J.i:~ M" fi!1ff fnJ -:Js:J:ttE l?f< ~ .LI: z. nu
           xti:i? &* -~ i,5( :$~ l¥J :&ttl      0




            10.4    imffl
             1o. 4. 1   2fs: #} i.:X. ryi r A'-1 ff iiiJ jift ~IJ M1-t B .1E :it iiJi iR f4@ ~ ~ mf ff. tB , # rn tt-J-
                                           *
                        7J !!x ~ 'f-1U& ~ o ~~il!~@@~· Ajfil3e.wttt't:Jc·~Jfil~~• 1o.4.2
                        1tl1JT Jtl t':t~±l!!:W: o :a:~#·tFf i'Jl-F~b7.ti riJJ.ffi 10.4.2 tx q:1 rfrf1J 1¥1 c:sxffi.
                        ffi*~tt~~~fijift~OO>~*~#Ao ~~A~~-~-·7J~
                        ~tBl¥Ji1!~@~751B-f-r~~~~~=
                        Ca) ~751~ A.i2i3l:, -f-iffii!lH;
                        (b)      ~75Jt#-~4t~~3C., :(f{ill!BBl':I'~•.=::             C3)   1-IWB.l:Lf lOH,J°:
                      ~~HtJ:~~i'aJ9!lr1~9:f1J, # .El~ c~JJ75J1:t Aim3'c.) ~ft~~~~
                   1:t£~Ifr-B o~rtf 6 H·tJ§wt:=i!ftE~~Iit Fl, !i!~@~751T·r··1-Ift s
                   .l:~ 9~~~.tE*~~-&1¥J~OO.~m~#AM:a:~a~~~l¥1~
                   ~u-1·ra1 ~
             10.4.2     1-1* 10.4.1 ~~ § 1¥]~ 7Jl¥J±thfJl:~:
                        (l)     tir1ff!JJ, !i!~~~ :
                                ±t!!ltl:: ~t:sfftffji}Jlm[25JiE*gglffl 105 ~*tll:k/116 ~
                                4i14A:     ~~l

                        (2)      ~n Zi::t:f, P!U*~=
                                 ±th hl:     ~•***~••~~r~~~*•+m
                                 41!:ftr-A: fif5e
             10.4.3 f12fs: 10.4.I         *-z F.J rrti,        -nPT:ii!l:m~itlr1r~£Jtz;%~. 411Jt:A, ±th
                        hf::. .El :{:E:ii!l ~ i::p aJJ liffl ~!! (t,J Fl AA .
                                                              12
Case 2:19-bk-24804-VZ             Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                  Desc
                                   Main Document    Page 44 of 87



           10.5   •c&
            1o. s. t   x1" ;;t;: #J. i,5( cl!x ::$: #1' ~ t:j:J ~ &rt<J 1f fwJ Jt ftf: ) ftJ 1~ & !Jl, @bi: .:p; ifil (1'-J • ii.
                       ~~41f-1f!iX!tft*~:?J J§JiT'J-:fffi~. "f1}i;ll" -ifiJ@§f'fi· ~ {IfuJJ.,·
                                             ,1~
                       ittt 1: rr~ ff fuJ i&, i ~ ft , mm~ EX~ 1\                   q



            I0.5.2 fij; :JFg} ~Jjfiffl f~J~, ~ 9!tl1:f:{iiJ'1~c;ll:i5J;f~@fi.J 15x:x;}:;$:t,)J,i,5l {IfuJ~ffkrtni
                       Ma~, &~0.-~-~-i&BB~~;;t;:~~~~~~~~¥+*
                       ~~~fffuJa~.R*~mff, fi&1ftE::$:#J.~~T~5+*#J.~
                       Jt-fx tE lJJl
                                           *
                       at a*1J 5fU R s.1~r.r- ft 1tff ~i. ~ ~,; x1ii:~tJvi:~ ;t-u R -nilHr J 1~ c&.
                                       11~ c& a~ 'm 00   rJ.J ~ Ji!J tIJ niti •

           10.6   ~:t>t
               ~t ~~::$: i11'i5( - ) j ~ 4Hm 1f :it~** #1' i,5( 1f fr.if~~, 1-.'f m1Jfb ;f ~ ~ ~ ~
            ~0.~~ff~fi~-*#J.~ffM-Ji~~d~ff&~fi~~tE~#J.~~T
            ~a~,a~~*•*•••~n~T'J#«, eM•~ElXM?t~ff~~~
            R*~X~~ill-Wfi~. &~nn•x~ewa~.~h~*•*•~
            fi~itE~~~~~-~~ffl~T. *~~ew-1Jx1m~1J~-m~fi
            T'Jtt*~~~~~~~~n•~~~Jifb#xtm~Ji~J§~~~m~fiT'J
            !Y1~ ,tttfU o
           10. 7 !fu§i9J. t5l


           ~~-~~-#}~~--.
              *#J.~5fU~&Jt#~~~ill7~JiZ~C#~~+&JiZ00)~*~*
                             #Sft~OO~JiZ~<#«~+&JiZOO)•~
           ~ffiff~~005fUU~~~.a•~~~.*#J.~ft-~tt~1f~~Ji~!t*
           GJi~U~fffuJJt#, ~~.&1f•M. ~b-Ifi~~~-~-~«~~
           ~~-~~il#J.~»&na~~ft~Jt#~1fM~~&~3~*~~~#~
           ~ (J<J , f~ ~::$: ·pJJ- ·01. fr-J tf.J ~ ~ ttL

           10.8   iU"?t!IJtt
                  ~*~+~-~~~--~~~W~::$:-~~fffuJ~-~~d-~~
           ~~-~~~fi.mm~&~-~~~~~d~~~fi~moo~•~~~ff
           ~~h*~~~ffit£*#J.~~o~~-%~@-~;;t;:-~~~&~OO~ho
           ~H$F~~~ffiff~•~h.mBmn~•~~-~~~~fioo~azffl
           m~~~~~~a•~~~~~~m~ff~~~-
           10.9        ~Jfl~$1@;{q,.
               10.9.1         ~ffl1£~
                        *•~B~~~~OO~-c~~ffi~~~~~Jt)~W~~M.*
                  ~~S~*~~$•c~~ffi~~~~~Jt>W•·*~~m~~-c~
                  i!1,f&~1tP~t£*'Jt) M-~.
                                                                     13
Case 2:19-bk-24804-VZ       Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                 Desc
                             Main Document    Page 45 of 87



              10.9.2       {ifi:f&
                       ~*~~~~~~~fl*~m••~-•~~*n,                                         ~~~ill~~
               tE .iSUiHJJ :&~rt>htiE::.+ (30) :k V-J irnu~PJ 111· mi .ibr& YHSl1Wli1<-, Vltl n
               !SY. m: 3c 4i ~ ~ !W-f?:. 11f 'ffl ~{era~ M~ ~ t J?: 1'} ~ {rp a , ill~~ 4i t!i1 t!i1 w~ t2
               yf 'ffl ~19=18~ Jj~ ~~t>R 1}~ &'J{lf!8:J:f]yJ1J{'F-~ fnj~~ {'fl1&/E.tE~tJ?;:ittff
                                                                               0                        0



               #8&~ ~ (3)~#-~ffl-- ~~~h~-~- ~#-~.-= ~#
               MMill#M~m~*~•~#aM . #a•w~•~~•~m~~fnjoo .
              10.9.3      x*
                      :4:tJH5(~.:J.- p;';f${,t1;i:iT, &n~~--        CD tr,     ~ffi'~ fl15J~t*t:J!5&
               fJ o




                                                       14
Case 2:19-bk-24804-VZ        Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44             Desc
                              Main Document    Page 46 of 87




         (*ff.ixi.E>C, 'faJ «llxliH·HJ::lifHx» c,g-rtJ~l%: JRHX-KG-YY-17002)(:t,J~~};'D
       ~hi.E~tta~*Ef*~~~M~~BM~9$~~. ~ffifil~ .




        ·+.·'·fi,
       {Z.,. x£   "i,,·A :
               ." ;c<;




       1£)1::f~:&A:
        uim:
Case 2:19-bk-24804-VZ                Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                          Desc
                                      Main Document    Page 47 of 87




        llftjj{ 1.      3c lb~ (19;~* ffi ,@,
                           ·-, ~2fs:t~-m,
        )Ji~                             ~*iiti.t
        ~ii]~~                           >:f-t!i\l~~ Ul:JfO ff~l(!0i:i'J

        tl:Jifr~ /t!f-:f±~ffiff:]       91110Jl6589133454J
        ft~
       jflm                             ~t:rsn!Itf*l8:~*ttu'A.J.fl3'Kk~ 9 '5 A~ 1002 ~
        ~JE.ft~A                        *BH
                                                                                                                  -
        t.-1:M•*                        83679.2444 l5jf,

        1}aj~ffi.                       jt1t!r:ff ~lUHf 0 ii'J
        r&'W~II                         1ji1Jff:' 'j):_ffiiJtl!lJJt' -'I; ll2i Jt ' Et!.¥..ilt~r~ :   ~ 10- r~1J ft-1H il&11r fitl & fi'iJ ~
                                        ~~' 1¥-~W11ir:b.tfiliS' § : Egjj~Ji" ~ fr: ti~t'rlfil: l3i
                                                    0
                                                                                                                    r" 'If Jfil ;
                                        filtUJ-tm~tJ : l:lJ¥1.tU.JJ : iilJt'..et~f'J:tt;;f{:tfsiJII: ~UH >C ft ·z:; ifc 31: ifif
                                        ffiiz;IJ <~~r.6Hl1 ): iii+ ' ilillf'\:, ftlfil ' '}):_;(Jjj~ ; ~iSlJlfHi-: iiiJf
                                        f~ ,\fl, l§m); rlf Jh ir.J :l!f : tt-*t!Er'-Rfl~: @Jtf,i\         m~
                                                                                                     ,rl:i tr-rtJot~Jf :&: : ffi
                                        1-!f-Jlfl ~ fllHili, x ft ffl rPii. BfflMJ : Xf.tt}Ji:L 1-A ilii tM2 ra : ~~
                                        ftflll <:f- ~ AA ~-ln~t:flii!HOllD o <~{Hthi;g i-:~~i~'!t.l'J9i El. Jf
                                        1tH?:'fsnfti';IJ: i,g~Jt'j):_ff~&*~~~-~~J9i§, tHt:l::Yd#! n ffi:
                                        ~ 1811tttt       ,tu~~ ~ JfJlU£ 'Et m4'1 ; ~~»,ti*rtrF{~i&mtittl:.fU~f!
                                        ni,J~J9i EI a%2~mz;11.)

        ff~Wllltl                       -K:Jlll




               .ll!t*~
               ff, ,¥,il fl~ ffil
                                      w•••        4800
                                                        <"JJ,c)
                                                                                ~--~
                                                                           !:l:IJriJllJ'.l'aJ

                                                                                   I
                                                                                                      !:l:IJrf:ii~
                                                                                                          fit fTi
                                                                                                                           ~.ftl:tf!J

                                                                                                                         0.223836486
                                            13930.4679
                                                                                                      ~*0;f9'
                                                                                                          ~
               ;},~#1[~                     17572.6414                             I                     Yt rn                 0.21
                                                                      2014 '.:f:'. 12 fl 30
                                            200.0000                                                     Yr ifj
                     ~1)5/.,.
                                                                                  El
                                                                                                                         0.018076313
                                                                                                      ~;4;:0f9'
                                            1312.6 122               201 s 1f- 1 ,f.J 30 B
                                                                                                         '.Gk
Case 2:19-bk-24804-VZ         Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                    Desc
                               Main Document    Page 48 of 87




          .IHt*~~             l±Hllt.li   en,a)            ~-·ti.
                                                       tlHllltl'f'iil
                                                  20 I 4 {J:: 12        .fl 30
                                                                                   lfHln~               t#JJltftJJ
                                                                                                                          j
                                   98.8371
                                                            B
                                                                                     1Ji in                               r
            tiHti                                                                                      0.008402119        I


                                  604.2459        2015 {µ J fj 30             8    in::t0:f9'                             '
                                                                                       ,It.                               I


                                                  2014 {J:: 12 fj 30                                                      l
                                  309.1297                                            Yi: ffi
           0..,'l;dl'f:                                     El                                         0.024485063
                                  1739.7619       2015{f. l        fl   30 Fl
                                                                                   ili,$:0#!
                                                                                       ~
                                                  2014 {f. 12 fj 30
                                                                                                                      -
                                   39.5348                                           }i rfi
                                                            EJ
           ;;;J i~Hlii
                                  241.7121        2015 i'f- I Jj 30 EJ
                                                                                   13'i*0fH
                                                                                                       0.003361011
                                                                                                                          I
                                                                                                                          I
                                                                                       ~

                                  555.5500
                                                  2014   1,~    12 fj 30
                                                                                     1Ji ffi
                                                                                                                ··-

            i}~H{I
                                                            El                                         0.038290967
                                                  20 15 {f. t fj 30 B
                                                                                   et*·2~f;;
                                  2648.6092
                                                                                       ~           I
                                                                                                                          i
                                   54.1898
                                                  2014{1:: 12foj 30
                                                            u                        :firffi       I 0.003734676          I

           tfij~Jx

                          I
                          I
                                  258.3251

                                  208.3300
                                                  2015{µ IR 30

                                                   2014 -tµ 12          R 30
                                                                              El   lii*-z~m
                                                                                       ~

                                                                                     1}i rfi
                                                               8
           1~-z::it                                                                ~*'LH9.
                                                                                                       0.014358803
                                  993.2038        2015 {f. I        fl 30 fl
                                                                                       ~
                                                   2014 $: 12           fl 30        1}i ffi
                                  246.6720
                                                               El                                      0.01700141 l
             ~h                                                                    ~*0,ff{
                                  1175.9932       2015 {J:: I       H 30 El
                                                                                       ~
                                                   2014 {µ 12           J1    30
                                                                                     1};: ffi
                                   59.7991                [1
           4:rtH~                                                                                      0.004121279
                                                  2015 {!£ t        fl 30 El       ~*i~f}l
                                   285.0664
      \                                                                                ~
      I                                            2014 :µ: 12          R     30
                                   55.7278                                            1Ji:ffi
                                                               E                                       · 0.00384124
             ;~®;                                                                  fqi;:l,:i;-fg
                                   265.7043       2015 {J:: I       fJ 30 [:]
                                                                                        ~
                                                   2014 "f 12           f.J   30

                                                                                                                      ~
      !
                                   55.7278                                            1Ji fT_i
                                                               El
            x1HJt~                                                                 16i*i~fg             0.00384124
                                   265.7043       2015 {f. 1 .B 3o n
                                                                                        ii
                                                   2014 {f. 12           R    30
                                                                                      :Yf fij
                                    22.2911                                                                                   I
              T.rt.                                          D                                         0.001536496
                                                                                                                              I
                                   106.2817       20 15 i'f- I fl 30 El             lfi*i~;fH                                 I
Case 2:19-bk-24804-VZ                      Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                         Desc
                                            Main Document    Page 49 of 87




               Iii*~~                      tfl jif lU\!t (75 JC)
                                                                               iAltitN.
                                                                          tfl Jlff1 fiij         lfiJl/f:it      ~Jltl:t~
                                                                                                     ~
      ~-----                                                                                                              -~ '
                 !/~~l!f:]                      500.0000           20! s if:   s R 30 B            1~ ffi       0.005975197
                 iiJ:.l!ft !!f]                  59.9851           2015 $ 6         R 15 D         ~ffi         0.000716846
                 f1J1 f:J: 'r£                  239.9405           2015 if: 6 fl 15 B              :&f ffi      0.002867384
                   ~*1-                         119.9702           2015 $ 6         R 15 B         ~ffi         0.001433691
                   {I/,/~                        I 19.9702         2015 ~ 6         FI   15 B      ~ffi         0.00 I 433691
                 .$,NW!                          59.9851           20 J5 $ 6 .Fl 15 El             1Jr ffi      0.000716846
                                                                   2014    if: 12 R 30
                                                 49.4185                                           ~ffj
        ~tJJt IM!rn 1f ~ ~~,                                                  B                                0.004200645
                                                                                                                                I
                                                                                                                                I

       Jill 91 ,c., (:f:f ~R tttk )                                                              ~4:i~:tfl                      I
                                                302.0883           2015 $ I         FI   30 8
                                                                                                     fIZ
                                                                   2014 $ 12             R 30
                                                123.55 13                                          :&f ffi
        i*~II ,ti fWl'frt1l Wi     m                                           B                               0.0 I 0502933
            ffi ff fltU, ·RJ                                                                     ~U.:i~¥,:
                                                755.3262           2015   ti I R 30 B
                                                                                                     ~                          I
                                                 98.8317
                                                                   2014 ~"' 12           R 30      9(ifJ
        i*J:Jllili&±f~ .~.EIJ                                                  B
         ~lHQ\fHf ~ 0 '§1                                                                        ~;;t,:0W,
                                                604.1747           2015 '.q'~ I     Fl 30 El
                                                                                                     ~         0.008401204
                                                                    2014 {f- 12          R 30
                                                 74.1209                                           1Ji: ffi
        }iiJ~t tI :l: B'l~ t9: ~                                               8
               :{:fµ[H~f;;J                                                                      ~$0~
                                                453.0957           20 15 $ I        FI   30 0
                                                                                                     :fit      0.006300446
                                                                    2014 {f- 12          R 30
                                                 74.1230                                           ~ffi
        ::f~i ~0--E iI ~I:.~ mi f!1J                                           El
           jl,'.fl~HHLH~fiJ                                                                      ~:;tc0fS{
                                                 453.1653          20 IS ~". I      R 30 El
                                                                                                     :fit      0.006301303
                                                                    2014 :$ 12           Fl 30
                                                 158.1393
                                                                               B
                                                                                                   JR ffi
        ll!!Jlli:50k~tmm
             :ffll~0RJ                                             2015 :$ I        Pl   30 B
                                                                                                 tJ\:$i~*P-
                                                 966.7985
                                                                                                     ~         0.013443451
                                                                    2014 ~ 12            R 30
                                                 74.1279                                           1Ji: ffi
        :I U;( ~f- ~~-ii" t5!: lit                                             El
        4 1 ,e,, <(,i~fHr·fk)
                                                 453.1671          20 IS if I       R 30 El      m*i~~
                                                                                                      ~        0.006301383
                                                                    2014 $ 12            R 30       :Vi ffi
                                                 142.1783
        1: ~fl:i:-!it '** j;(f!t t9: 15!                                       Fl
        Y-1'L' C{,f~Rft1:U                                                                       ~:.$:0.:fP-
                                                 869.1866          2015    :¥ I R 30 El
                                                                                                      ~         0.01208621
         J: i11J ;;i~ # j;l; jjf t9: ~                              2014 $ 12 fJ 30
                                                  97.1922                                           Vt ffi
         'I 1 ,I'.,, ct-n:11t 1:k)                                             B                               0.008261666
Case 2:19-bk-24804-VZ                         Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                     Desc
                                               Main Document    Page 50 of 87




                                                                            ~-it~
                 B*tt~
                                              1:1:Hifllcli Oi7e)         fiHit Rlf fiil                illJf1JJt            ~.111!:l:tfl.l
                                                  594.1378          2015    ff.   I ,FJ 30 H
                                                                                                       ~*0#!
                                                                                                           {I';:
                                                                    2014 iµ 12 fj 30
      5:f-~f~J* cxit) :i:                         I 125.6931                                             p~ ffi
      itf-¥1fii1.tf1cu~~ll'. ( 1T
                                                                                  n
                 ~1t1'.k)                         5334.8576        2015 ff. I fl 30 El
                                                                                                       ~*i~;J5;
                                                                                                           ~               0.07720613 l
                                                                    2014 ~ 12 .fj 30
      5Jdfft.t :f~ <-}( ;$n x                     1625.6930                                              Yr ffj
                                                                                  El
      1tfftffiir1·,'cffi~ll'. ( ti
                 ~l'H~110                         1223.3489        2015 if+: I fj 30              Fl   16i*~W-
                                                                                                           {I';:           0.034047 I 75
                                                                    2014 ff. 12 J'j 30
       >f-iE~M CJc14t) x                          541.8977                                               Yr f!i
                                                                                  B
       RJHi!HHk 1r:\Jk <ff                                                                                                                    ';
                 rwH.i-1:k)                                                                            ~*i~fJ;         i
                                                  896.2912         2015 $ I            J:j 30 El
      -·                                                                                                   ~               0.017186925        I
                                                                    2014 ff. 12          YJ 30
                                                   49.5358                                               :bi ffi
       tfI ~ }Ji 4>: 1i ~ :fH!i!                                                  El
             d.Hf.i~fi'J                                                                               !ri*0;¥,(
                                                   236.1585         2015 ff. 1         fl 30 R              A.                                I
                                          !                                                                 ,u.            0.00341416
                                                                    2014 ~ 12            fl    30
                                                   74.3037                                               1n: rfi
       J:J/fJ~.f±i&ft:!.-f-H                                                      El
           #{f~IH~uJ                                                                                                                          i
                                                                                       R 30 R. m*i~+9-
                                                                                              !
                                                   354.2724         2015$1
                                                                                                 {I';:                     0.005121654
                                                                     20 14/,f. (2.fj 30
                                                   222.9111                                               t}i:rP
       i* Jj!I rlHflJ#i 9J: ft. 1i                                                Fl                                   i

                Wtff~F.!0~)                       1062.7480         20 15   ff. I f..l       30   El   !Jf*i~~         i
                                                                                                            (I}:           0.015364134         I

                                                                     2014 :tp 12 J] 30
                                                   222.911 1                                              :f}Hfi
           j)< ~ '12 ·'¥· t9: Wt :fi ~~                                           El
                                          '                                                            !tf;j'i: i} ~
                     0tt]
                                                   1062.7480        2015 ~ I fJ 30 B
                                                                                                            ~              0.015364134
                                                                     2014 {f- 12         Y.l 30
                                                    24.7679                                               1n: iTi
           LU gqt,}J,~'flt9:~ti~                                                  B
                   0i.iJ                                                                               m:.t.-.:0m
                                                   118.1138        I 2015 :::Pt fl           30   El
                                                                                                            ~              0.001707493
           ~tffi~nt{i';:;;,1t9:l3!
           g-{1('.lf:~ <1HFH.t                     2856.9714        2015 1f. 2 J=l 1s             A       .!Jr ffi          0.034141936
                    f:k.)                                                                                                                    --
            rjtiH#¥,%:ir 1i ~                      3599.1073        20 I 5 }<F 6 f'i I 5 I]               ylf rn            0.0430 I 0753
           tj:l,(l CvHlHt·f:>()
       i¥JJII rti >"fd-!c4 ff!:N:
                    n
       ~· ¥i l3i I!!! <i~ ,~ ( ff                  2999.2561        2015{f:6f'i 15 H                      1li: iji          0.035842294
              ~ti!1t1:k)
           -lf~ ;;{ .W. fh WlW. ~ m                2399.4049        2015 i:µ 6          .R    15 fJ       1Ji:     m        0.028673836
Case 2:19-bk-24804-VZ                  Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                            Desc
                                        Main Document    Page 51 of 87




                            -·                                      iAH~
               .8lt*3tt~
                                       ffHiflrlt <n~)            ffHfU11iiJ        WJl1nt       ~Jilt It flt
        Tr F.ll r:J:1 ,t:,, <ff~~ fr
                 t,\:)
      ~ .tjfij:lHr~imi~t!i
                                                                                                        --
                                           359.9107         2015 ~ 6 fJ 15 B        9r ITT      0.004301075
               :.t ft_[ f'F ~
        J:~HJ,ftttt!~~:.t{t
                                           239.9405         20151µ 6   Jl 15 El     '.b1t ffi   0.002867384
                   .T f'ta'.¥.
       tEl ff,£ c~ t ftO iifH!I! ~
                                           119.9702         2015 :tµ 6 ,El I 5 B    1,'i ffi    0.001433691
           ~ ·m: :iinr ~R 0 irl
                           r,,
        .1 t Ji ta m:i lif ,m= Ifil
                                          1379.6575         20 15 1¥ 6 F.I I 5 6    Ji! ffi     0.016487452
        rti,c., <:ffllfHttk.)
                                                                     1Ht·: 83,679.2444
                  fri-1·                                                                                       I
                                        Jtrp './}i ffi ill~ 26,539.2554          Wi*0m~tf:l~ 57,139.989        I
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 52 of 87




       .::::fi3.                      Eiffi.
       LG                             1!¥.r~
       1Ub                            lµJJ !fl I?} I?}

       ri·F                           ~fft±Ji
       i/i.if.fl'rJH                  ~~

       t'Wffi                         IMI~
       #fjf.'J                        i:ti t1;~m
       L<!lU:                         J:r:u~m
       f,iHti                         $u'i 5r. ~#~:/:fH:Il
       tj,)¥:                         POLYBOM

       ~fi(l                          :YtiH/flet
       ~~:i:El:!.ti                   BONA
       PPTV                           $};!~~

       ·,z*                           75r!.i
       ij~i.fl
Case 2:19-bk-24804-VZ                  Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                     Desc
                                        Main Document    Page 53 of 87




        11#~ 3.       Ef:J 1ilit 1§1 $~ii]     '*~1:§~ill:
              ~1ilitl§I$~~~~#~m~z1i~ill~r~~l:ff~fil::
       1    $      tJ(J .!N'.ti

            ( I)     ff1 }j I ~fjj;(t,JJifXZ..sitQ(JfU~~f-(t,JfofrfltXA, B~.sl!~~~f LHff-0uJ if.J
                     iE ~HJ\ D'i , ::f ff tE 1f fiiJ ~ fl.:iHJ:.l mIix: :hH ilHli ~ rt~ ff 7~ , ::f ff IT ff fiiJ El''./ filttl i"~ t.r-,
                    ~Wffl%,ll::f~~ffMiliemt:rx . ~mt:rx~*~~~:rx§••*~M(t,J~
                    ~ - ~~-~~o~n l ~fl~~.@•d~~~1i~~~ffMft:rx(t,J~*
                    ll#~~ffM~~~~•~•*tt~•~~*<~~~~~a. wm•~~
                     Jn:t).

            (2) IS;it Ef1 jJ 1k §   t~0i§J ~flilt~J'~, ~}j I f.r-fl rr,Jf~ l't-Jfilt:rxl:~~-t9:iY.fffiiJJITTill1
                     ~~~ffl~flff . • = A:rx~•:rx~M~,d8~~~B . l:~:rx~B~~
                     ~-~ . ~~mt«MP~Z:tr~~~~ffW~Md-•.zn~~~l't-J&:rx
                     Jf5 ;;i-, ~~.Lit~ f1Jff M~=Ati''./ iri~.

            (3) Fyl :tr & § tif;i~ '§'J ~9fl1 li!Hr*#J.W)Fijt&ifil.J:fff ffl}j JJ. El tff-i~ft] l't-J{I: f0H~
                     wm~.::fm&d::f~~B~:tr&~~0i§J~&~~~- :tr•~~d~M~
                     ~~-h(t,JffWfl~~~-.s~(t,J~~.~1i&§~0~M-9 . ~~~~
                     fi*#J.*~~~~aX#B ~ ~ ffl ~B-1iOO~OO~fiC~~~~~ffi~A
                     ~~mt~A ), ~~1tt~ n&J'.f?f{}t{ f'JJJJG1f fiiJ~~.:1::~-ruir1fr-1rsJ~.                              m,i. ®-4',
                     tftx.
            ~> ~n&R~0i§J~*~*~ ~ ~ ~-X#~~-~afi&§00~~*~::f
                     ~ili&ffWB~0i§J(t,J~~~~ . ::f~~mm~B~0~~ffW~W~md
                     ~~~mtt~#ffl~ ~.&::f~~B~0msil•wooew~~-~~fflM
                     ~1!ijxilli:I&H: f,jJ m~J.

            0>*~~&~~~-~# g~9ffl,~~~1i&LI~0mAfl*~~ - fl~
                  *)Jl'j{J ~ 7)        0



        2                                   *
             ::E i*Jf ffi.., ~fflj!f lit.lN'.~te~
             ( I)     ± 1* ~ tt.        rp JS I   *- *1R ffi J:P ~ 1£tlltmtv>1ff-f ~ ff tt Erftf ~~ i~ w:J,                     1
                                                                                                                                 Jl 1:f 2
                      ~~$A~n~~0~ .   A•~~~-ff~-h. ~}j l ~~H2~m#
                      ~~(t,J~h~:rx~~-*~*~•ff*~*~~~*·
Case 2:19-bk-24804-VZ                    Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                             Desc
                                          Main Document    Page 54 of 87




          a>fr~mm. ~M~~&~~- ~~0~•*••••~•*~~~.mn.
             ff~~-~--~~~~A, A~~*~«~~«~R~-~-~m~.
                ~&~fi~Wft~~*m••~mmffl*ft4,ilW~~~M~h~tt~
                                                    *
                ~:tr* 1t1' tsofn rru rr 191- t5l Jw F~                       *.
          <3)   fll*Xfa¥J&r.1:mt~*· ~lf11flk§~*~:7llf~a;,i-. -{f:;t.:#J.i5l~~u &
                ~~O.$#J.~&~1f.R~0~~~-1f~SA~~~ffl*~M~#C~
                .F#F ~·-;lt'i?:3cfh Jt#") JiJT:i£ l'r' .l El t>"i; i~ rrHJ<J t&:«~t ftJ, 1.£Jlf} 1&i ;;$: &.JU1r fi
                «•~~MX~ett~~~&XM~tt~~~·~-~-~m-~-~.

          (I) J!;:'J!~f,f!.         @H;r, 0irJJf •(1''J~~*~i9JtE~3l;~·~-l:1fffiiY.sJ ·m.il'i:F f1Ttf nJilttJ-H
                ~~--~. §~0~-~--.ff~A~~••••mAMtrff•ft*
                m~~. ~3l;•ffMmn~&~~•~••*~ttOOff~. ~h&~~0
                ~~~tt*M*~•mn~§~0~~~•*~~~~00ffWili~ff~.
                ~~~~A~0ffl~~-~~-A~*~~~. ~~~~~~~*~~~
                *h~~~~*~~*~.HNfi~&ffwmmmoo~~-~-                                                         e~0~
                unmff•oo~~~*ffim£~~~~ff&r•~~~n~~~#*~~
                *~~$ff ••                       ~~~~*00*~1f~~*$~~#A~fflfi~~~*ffl
                *m~~~~~~-~~*~ft*Y.iJ*W~ffw~m.~~~*~·
          (2) i,i:ilf. Ef11f & § .tff-i~~ i*iiEiol Z1ft1l:1j~ § ~0~                    B~Il!Hia<J.il:tf:ff Ji& it:M
                *•OOft4m~ffl*Mffi~wm.m~.n«.MW~~m. #~~n~
                ~nr.m~-~tt.~~~~ffl~-~-~~.M-#~. ~~ffW~M
                ~#ffi~~~~-~--.~ffiffl~~~~-~~~M~W~ff~~hl.
                ~lil~~ff~;s'i-'fmitE~o

          (3) il&Jff·BiWJ. ff fiiJiJ&IHmWJ.ti,V\ftl!A*Jtlf;/JfffPJiJfi-'.tfi.Q.Wu~. !:JJ~ljJIJ, ~.1L9.Q
                ~~~~~mw*~~~~~•.~••d~Uffff~W-~~-~-~
                ~tt~~§~0~ff-~~~4ffi~. ~B~0~*~ili•ntt~ttffW
                :4' J;::;.'d·Ht±1tjc:t,V.,!ib¥<_l7
                .Q! IX. IY-  I+ ],,I; J.E 1.1 '.J :,;a ,) '
                                                              -;t-/,t
                                                              ,X..'I '
                                                                         i-;+fn•
                                                                         r J .,,., 0




           n~0~ft~m~~m~oom~. ~•1f&§8*~:7l~~•*'~~m~~
       +~~ffW~W-~W•tt~~--~~~-•tt•~~~ffff~~~~~*~·
Case 2:19-bk-24804-VZ              Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                              Desc
                                    Main Document    Page 55 of 87




           ( I)   a~ x WU B • B ~ %!;;\lff {P. ~ 5.fUID. fr 16 ~ (f] ~ INJ ;1$J:-f ~~ *1'.X x a.& z:, 1f lJ. &
                   R~0~**00~-~dffM~~---~~~m~ . -~*~~~-8.
                  §~0~*~~ff~*~~~ffi~1flJ.ff~~~~-~' ~~~B~~~
                  tlM~~-8~~-~frfiiJ. ~15. §~0~&~*G1f*~~*~ ffi~
                  M~~-«1•~«~«1r.r~*M1f~fi~-R~-~. ~x~B~§
                  u<1ff fr1J a-tf~ :1'tf m~J six~ .1.1: -&:r fiiJ .

                                 xtr § ~i~E'Ji'\::J9- 1f 3$ A•;J=t~t{]JR(J{Jff-
           (2) irfaJJ&fr . ffil~I1Il.f~i~L                                                                 1i
                  *fr~. ;1$J~#a~+§fi0~-~~-~~~ff(f]Mm.
           ~>~~«~~ - ~§~0~~*~m~~~;l$J*~~~§~0~~~~--~
                  fi0~--~c-~Mm~)~~~~~ .• ,1f&0~0~~-*~~.
                  ~~~••~~. •~§~0~~~•-&:rfiiJ~~~a~x*~~•*~~
                  ~~, -~B0fi0~~~ffM~-gp~~@-.

           ~*•1rxa. •,11i~•~~~~~•*· ,1r&§~0~~ffM*•
             1fZ~~#~ffMfrfiiJX*•~a.ffM*a1f*xt~1f&§50~~~
             ffl*, ,1f&§~0~&~~ffM*a1f~~ffl*C·ffi··~--):
             ~#~ffM~*a1f•~w~~(f]xt§~0~~-~~~~*~~-*~
             ~~~oomm. ~fi0~~*•1r~~ffMfr~;1$J•~AA~~+w~0~
                  i'.!'1 §iH4~ Ill'· At .

           (5)                                &El tff-0i'i'J ~{:f.{nJ::1d1*1f
                  ~~!n:fi • • ,:ir.&~~0~~~~-~r,                         F.f11f
                  ~~~#~ffM%~~m*fi•ff~.,1r~z:,1f.WSfil, §fi0~(fJ
                  ~~~*&m~•**•1r~~~0~~Mfi•wew1r~•~••mm
                  ~~ffl«, ~~-*~~~~~~-~#~~@~F.f11f~z:,1f~M~~~-
                  m•~•ffl~.m~~&MM~~-&~ffl-fi, ~%g~z:,1f~~ ~m
                  *)[·
           0).ITfr~~~«.§fi0i'i'J*~ffMAW~~~x~rrfr~·**~-~~
              $~J'.9lfft~891~ tx.~f-t ~. Jt 1?.: aJI ~, !!'~7F !ix t 5Ctl'trlf tx. <Jc it v,H~,tX
              -~~~~tt), m~~~I-~B9~~I~~~-rr~•"~- B~fr
                  fBJ o{J :tl tR ~ 5'r •

           (7) f!j;{ili ttr.1;!: .          lfl1f & § tr-0 ·~ 'lif'f ~ fiiuJ?,fL:::.
                                       j£!t!*#H5(~~ B&.xftl E3,
                  n~•tt~~ttxt§~0~1¥J~~ttfr~ffe~-~~ .
Case 2:19-bk-24804-VZ               Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                     Desc
                                     Main Document    Page 56 of 87




           (I) Ylt~HfVJ.          :{:E3(1f1JEIZ.wT,    Rflf,0ifJJ§Z3Bfil':JOJc..1fm~ 2014 iµ, 2015 if,
                   20 I 6 £f- !f:t a':1 ~J;t 41f1*. ~~ 4   #Ht~~~ flHi 9:1 ~ ft:: ~ld:ti-HtH!JJ tE FJr ;f,:f 1R }j            *
                   000~*&~ili~50~ttffi~~m~m~oou4~~-~•~•&•~
                   ~~ffi~. ~1f&~~0ifJ~~IT:~~87-~foJZ1fm~~~~4**·
                   ~~M~-*~~~~~~•ttm~*~tE-~OOM~~M~mm~~~
                   i I· aH11J. ~it ~W.:t·flEJifr::fif ll*:JrTID 0 ,nl!!.&JJHH Id fir- i~ trJ rr:,tg 1-1 !::I AA ~u W:J
                   ~~M4~&,~-~-&-~™~M&.M4**~M~L1f~~~~
                   tt~S4M•~~~ft•tt~~-~~$ttW.~.
           mm•~&~ttm.m::fifm3ttaoomns~~~~11::~•ttm~rr:M4*•
             ~~~~~-~•dttm. ~ffi•tt~~B-~WdZwroo•ttAA~~~
            ~Ha••~~tt&m.~sm~•TffW850~3WBfil':ffeffl,dz.
             ~g~m~•B~ff~4ffem~ma.
           n) t?i:~ m~-~~tit , r,~ 7 uit~ffl          *AfJf.f    fWf rp 1A ;pf 4:W o/J! .1;~.   Fl :tf;J,\ 'IT! ;f(,i':f.fi::,{f {uf"*
                   F fJi fvF& 5'~ ,, (i<J ~ 11!:. Ffl 1f & tHff> 0 ttHi11E , 1¥ 1f & El fff> 0 #J -~ 1f fiiJ ~ If*                ,s
                   z.~M~~M*&~~~m. -~tt*M~B~~m•R~L1f.
           ~)M4fiff. ~•1f~§5*~~-~·*·                                              ,n,           R~0if.l&~••*~
                  , 1<1:t:tf Jt;ffu f~ 4 ft1/£!Ji:1ixff:9'HJ1t <iHtfff ;iG 11~ r tf31f lk B t,T- i~ nJ X'15'HlHliHit
                   &>,      ~;iG#tr:~••mooffi•cmH~~&••~~. dm~~~~ff
                   Y!l~~r) •

       1   m•
           ( 1)                                                       *
                    Fl fffi i~ fi1 B 3t 1·t fifrff a<1 J1Jw.J:& ~ d~ f· ~ 3t N a{Jffi. '.#i Jfr*T 5i i! ~:1;:;f>HU§
                   ~oo•*~••~~~~m.~a®ma. m~sm0~0~•••wff
                   i5U3. Bi} ~ttfl rt:1 II it~ *ir ~91U !ft9t1Vi rft ~ ~ (t~ m~:

           0) ~50ifJB~&~-~-~~-~m~~*~fflrM:&00~-~~<SMffi
                   ~m~m~gM~~>. ffm~JJt~M&~n~~~•- ~•:
           (3) ~~f El -tJ0 'FtJ 9'-J JiJr::fif Jlt~AA~A~tiii. (i)~f?t:E f:1: furl!·~ H tT- 1~ i'rJ Wtt\ t'J<J,      d
                    ~!li!H:'l ~0 rtJ /iJr~iliftE (l'-J5l-d'.~Vffr!i(l'-J;ffl.~J~WL t;J. & (ii)ff:fEJ~f:5iq1ti'ifi1Jffii
                    ~#~*ff~~$tt,                  fil•••m•AAm~§~BM~~fftEffM~~oo
                    NRM, ~fftE~f@mW~d~#~~gAA~ffiiOO~~&~~~~~~;
Case 2:19-bk-24804-VZ                Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                           Desc
                                      Main Document    Page 57 of 87




           ~l §~0~M**~~m~*fm~~-~~oom~•D~m~~m~~~
              ~~~*~~illfi7filtt, §~0~n:~~B~d~nm~~m~~m•
              tti   *ff.t   11Jt   e ~ :,c 1hrl tt - r Y!;i" *1FJ. •.



              aj      s~0~~~.~~.~~*•~ft*tta.Mm•~~~~~ffid~
                     ~. :f~M1f·tH!t?:~~~;
              ~      ~M**•~--(J{J~&ffl~. §50~(J{Jg~*~·•,F~~ffl~~
                                    *
                     ff inJ m: ~1.t .

             tj      ~7JE~~*m~•*~~~ffl~(j{J~•*·§~0~illfiffMttaoo
                     ~r=LJ1lvrq. w,m. ~;,1:•~.m.;
             d) :19 7 ~ ~ F-1 fi -0 ii'J 1¥J m~!feJt il fil ~ ifil A1n Et~,({!. if WT Wi , hJi :i±I m. ~ it .
                     ~~-~B~~.~X~ttm~~tt~-B~§~0~~~~M•*re
                     l'fl~i&A.1¥J~itd:frJ~:
             aj      ~~ffW~Sdm#c~~·-~~.-~ - ~d~~~M.•#- ~
                     ~~)~~~~0~~-~-1f~~-~~~~.@:f~ffiB~0~tE
                     iE~~*~M~MS~A~OO~~i&A.~fidM~Wiffi.F~OOffi~
                     m. lR ~ f>t BX 'a ~If m;
              0      ~~U~50~~m(J{Jm,F.§~0ii'J~~-§50~§~M-dfflM
                     •(J{Jft*~~-*=f~~~OO.B*~§~ffe~(J{JffWffl*,H~dffl
                     :x:;

              h)              *                             *
                     X-1 ~f.J El f;Ri~ ~ (J{J ff M!f! .g. lii)illt'f .m :k ~ !!d ~~ ~: tE iE ·i· ~~*ii ~~
                     z#rr~~w•**~·•rr•~•ewa:k.g.liiJ(J{JffWmD~•=
Case 2:19-bk-24804-VZ            Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                               Desc
                                  Main Document    Page 58 of 87




                                                                      *
          (2) i1~1JVtflfaJ rJg ~a :x 1:. -f JHw % , JE & utifil z. 1f, z. 1Jff 1x:tit
              ·~till1r 111Tim. 1:t1Ji & B tffi0i=iJ 0.~ ui il-lW.fu¥~:
                                                                                                    *•     ~ :tJJHr-1 ir J!ll



                a)   ~ r11 Ji&    ti ti.F0irJ JjfEi~iii,il-, EHff-0 ffJ ~1:mi1mir-If,t;ftf9!~l.1 1ooo
                     li;r,;



                c)   Fl .f;f;0 t'Hf 1l.~~*-f ~ i'H!Um.i 1000 n ft A~ ffi (1fJff:fPJfffr [8 Jltl 15-tJ.H:X.,
                     *nn~0~rr~ff*~~*~•&r.tt~~o~tt~ffWff~A~
                     ~~--~A~~ffi*~~*fi~~:
                d)   Fl -tff- i~ HJ o<1 t~ ,c/gr, J!ll r~ A in I!.ll .~ • :,g- ~,~A ff! m: ~g • nr mt ~t ijg nx: ~ j 1: lRi
                     fi~~.d-tt$~*~0~ffM.~~M•d~~~hir~M•~B
                     fif;i~ ft] ffl fa]Il!G~i~(r-J~ ~.



          (I) :,;,~:(f iJfi't !ix:ffltEi.Jfi't.
                                            Efln, I§ t~0¥.iHxJtff M ,~'fir,&W~Aw 9£:if'(iji Cl2J,
                ~~~~~~~•••~AB:l~m•)~~&.WMilMnJ~m~~~ff
                0~0~M*OOW~.-#.8~.mw.~•-~~---·~W.#
                ~, r?IfXiff iltExJf1J$Vf:w~tt~t&?1c clJ- rtJcf*1il''Wvk") , ~~45ef1J t!.tZ:rnt1~
                kIBW~Maooa~. ~~~ttw~~~~~~-•e•~~~$A.~
                Efl}j&Q~0~ffi~, ~#tEffM$~d-~. nJ~tt~R~0~~~ff
                M~m~SA~dmS(~~~~~&~~-mWSA~dX.)W~~
                ~~-*~~~~c•il-~fflM)OOW~dffltEW~.
          mA~Mtt~h.~#ttHM•*m~0~•a~m~oo~+d~~.0~0
                ~~ffM~~~~~~ttffM~~-~Wd~~~~«hff~~ff~M~
                ~~~*··
                fJi:15-.
                         ~U0~**~ffMfflM~hdr~ff~ffMill+nmffl~



          (I)   w.T. ™;J;lj H~.       FH~0uJ c:J}t1tWlit~iJA!JE, ~f:frfEi ~ I~ffl J ~fii!(r-J:H: ~
                ~~-.~Tk~tt~~~•*· §~0~*•M-~Mff~MI~~n
                *· ~MffM~I™~Ji-*IB~*·
Case 2:19-bk-24804-VZ           Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                     Desc
                                 Main Document    Page 59 of 87




               ~>~~~*.§~0~~W-~ffM~~fr~ff~••*~~~*~.~~~
                 tt~§~0~~*~00. dffl§~0~ffi~, ~~OO#~~~d~M. ~
                 ~~ffM~~~IR~tttl~§M~-~~MM.ffl~~&B~0~ffi~.
                 ~~~n50~oo••••A~d~Irr•~~50~-~~~fr~. §
                 50~~W~d*~*-~~~-•WeA~,~~mI~~~~~.


               -~~~B. §~0~*~~ffM*~g~~B~.-~~~~B~~~ffM
       ~~~~~~m0~0~oom~.                            -~~tt•&~~m~oo~m;                          §~0~~~a
       Me~~~~~ffi~f-f~~~~-*~~&~~~-~#ffi~~OO~&~~~k~
       't'ti 15l a~~ ~t .

       12 ~ -

               ~~&§~0~~*~~Tffi~OO~~-~~ . -·~ffiMiliOOM*W~,                                                       ~
       ~#ffM~m•s~oo~-~~~-~ffM~~oo•••~~~OO~&.MW~~
       ~*~~~ffi~OO-~~Af-f~~tt, #ft~~ffif-f~~B~M . ~-ft~-~-
       ~*~~~ffiH~d~&~~OOMA.a~*~~~-B&~~B. ~~~~*~
       i5lriJi f-"~ a *tl:1Cl¥J15t ff 1f.i1 Z.. ~ ~ OO~~{P. ~~~ ~ f,£:ID:::k~:fUjpJninJfi{J,(f fnJ:,: ~.tiJtti
       ()L o
Case 2:19-bk-24804-VZ               Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                              Desc
                                     Main Document    Page 60 of 87




                 z~•••ttm•~•ttm.~~~~#~~~-~~~. A§~~~ahm
       ~~W~.~~~-~.                     ~&~fi~B~~~~~-fi~M~ffl~~*·


                 ~>~«.zhwa••-~~~~ff*~~mx~~-hili$AOO~~ffi*~
       ~x1t c~l'"ffl,~ ";Jt;~3c~:t#"), 11:t:E•~· :i.a'1~&Mlff4':Hii>C&~-txax
       #~. d•m•*~~~~~~M)(#oo•m~~~-~.                                              ~*~~s~~m~m
       illi. 'iifi fillJf l1'f 9~, x~IfXffi.ili~:J{Hm f1 Q£1:I f6J ~1m1:1t-i~1H1 r1 IEJ ~. ffl:Xr, 11r14;-.   ~
       a;••¥*ttm.••*~-m•.                               $*·
                 ~~~-h-*~~&~~~-)(~-B--~.-~ZHA§~~~.§~
       -:-tr , .. ,,,,, td,, J .,
       /I'. .I J tlJ N, / J ,




                  Z~R§~~~~-~-Q~~*~~~-mRffXMaX*~~fth&fi~
       tE ,t;:W}iS(J'y!-f f1~~1mY...~.
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 61 of 87
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44    Desc
                         Main Document    Page 62 of 87




                                             ~li51~%: JRHX-KG-YY-17002
                                            Contract No. JRHX-KG-YY-17002




                        **Jl'.~JN c~tJJt ) ff ~~0 §'J
                                     :&




                               The Signing of

                          Equity Transfer Agreement

                                     on

                    Le Vision Pictures (Beijing) Co., Ltd.
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 63 of 87




                                      between

                        LeTV Holdings (Tianjin) Co., Ltd.

                                   Jia Yueting

                                       and

            Tianjin Jiarui Huixin Enterprise Management Co., Ltd.

                               2011   if 4 f:J s B
                                 April 5, 2017
Case 2:19-bk-24804-VZ        Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                          Desc
                              Main Document    Page 64 of 87




                             Equity Transfer Agreement
       :,t;: «JN~ttil:11H50> El3 ~ ~~:1J-=f 2017 if 4 ~ 5 BtE~OO~tJ?-:~iT:
       The Equity Transfer Agreement was signed by and between the following Parties on
       Wednesday, April 5, 2017 in Beijing, China:

       f¥:1J 1: ~m~JN: <~tJ1t) fl!Stl*i¥1
       a:M:t-t!!Jtl:: ~tJ¥-m~~B ix~6*1m~ 105 % 3 %~ 10 m1102
       rt'.iE~*A: ~J?J;:-$
       Party A 1: LeTV Holdings (Beijing) Co., Ltd.
       Registered Address: 1102, FlO, Building No.3, No.105 Yaojiayuan Road, Chaoyang
       District, Beijing
       Legal Representative: Jia Yueting

       1¥1i 2:M~~ <ft~-€tlMtA..&~~~$1JA)
       ll*~:it!!:!:Jl::: ~tJ¥-m~~B ix~6*1m~ 105 % 5f-tJl!.:xJI   16   m
       ~1,tiiE%li!?i: 14262319731215081X
       Party,\ 2 · Tia Yueting (the Fou der and ctual Controller)
       Contact Address: F16, LeTV Building, No.105 Yaojiayuan Road, Chaoyang District,
       Beijing
       ID Card No.: 14262319731215081X

       Z1i: ~--·~-~ftff~fl!Stl*i¥1
       a:M:it!!:i:Jl::: ~~mi~iiftHWr!X:xm~YF:rf~IX:n~~           168   %l-l11JIJi¥{tff   B   !Xffii~
       510 i'sJ
       rt~~*A: tE~ti
       Party B: Tianjin Jiarui Huixin Enterprise Management Co., Ltd.
       Registered Address: Room 510, Zone B, Technology Incubator, No.168 Wanxiang
       Road, Dagang Economic Development Zone, Binhai New Area, Tianjin
       Legal Representative: Wang Mengde

       §;f,j*ifJ = ~m~ft <~tJit) fl!Stl*i¥1
       a:M:til!:i:Jl::: ~tJ?-m'~*!Xth*fJltJ'AJ~*:*t!r 9 % A~          1002 ~
       rt~1~*A= *BB
       Target Company: Le Vision Pictures (Beijing) Co., Ltd.
       Registered Address: Room 1002, Building A, No.9 Fengxiang Dongda Street,
       ·Yangsong Town, Huairou District, Beijing
       Legal Representative: Zhang Zhao
Case 2:19-bk-24804-VZ             Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                 Desc
                                   Main Document    Page 65 of 87



        1.1 jE>(
        1.1 Definition
        tE:;$:tJH5UP,    ~~~ J: ""f X.:7HHJ\!j£ , ~ ""f *i:atE;;$:tJH5l. i:p A~""f ! Ll~        51..
        In this Agreement, unless the context otherwise requires, the following terms shall have the
        following:
        ;;$:t/H5l.                 ffi ~1I~:i'- s<J :;$: «Jl9:;&~iJ:tJH5l.» NJ=t llftff< , llfH4 , f~i,J*111~1Eo
        This Agreement             refers to the Equity Transfer Agreement signed by parties and its
                                   appendices, annexes, amendments and supplements.
                                   ~ 1Jffi:;$:tJJ,i5l. s<J~iT1I , ~ &ftMfJ ~ 13 s<J~ff;f , jl:iJ:Afo~;& f~*o
                                   - 1Iffi~1J;):ti:p s<JfffoJ- 1J            0



        Parties/One Party          Parties refer to the signatories of this Agreement and their respective
                                   successors, assignees and authorized representatives. One Party refers to
                                   either party of them.
                                   ffix1'¥1I l OHJ\\~Jl9:) &'¥1I 2 CM~~%'±) (J(JtJtf$ , llH@J:""f
                                   XA~ Mm&mffif$;):ti:p s<Jff~- ~ o
        Party A                    refers to the collective name of Party Al (LeTV Holdings) and Party A2
                                   (Mr. Jia Yueting), or either of them depending on the context and specific
                                   circumstances.
                                   ffi .Skt!~H~ Jl9:   c~ t :g )   ~ ~Ii 0   irJ o
        Party Al/LeTV Holdings           refers to LeTV Holdings (Beijing) Co., Ltd.
        '¥1I 2/'B1J~&A             ffi M~ • %1:t, A ~ B l1F0 i:iJ&:ltft!!.5HJ\\~0 irJ EJ<JQIJ~&A&~ lltf-~ljilj
                                   Ao
        Party A2/Founder           refers to Mr. Jia Yueting, the founder and actual controller of the Target
                                   Company and other LeTV Companies.
                                   ffi*•••~-~~-~~~0ii'J ~ Xffi~1Io
        Party B                    refers to Tianjin Jiarui Huixin Enterprise Management Co. , Ltd. or its
                                   designated party.
                                   ffi ;f-tm~fg }§!.~ * C~t:g) Jl9:,ffi-~ ~li0ii'J, ~ - *f«~i:p00~$nx;ir
                                   #~~ f¥~ s<J J:r!f 0 ii'J CJl9:~~f$ : 5f-tm~. ll9:fH~~ : 300104):
                                   M~•~ J:r!f0 ii'J ~M~A&~ ~ ~ ~A o
        Listed Company             refers to LeTV Network Information Technology (Beijing) Co ., Ltd., a
                                   Listed Company established and validly existing under the laws of China
                                   (Stock Name: LeTV Network, Stock Code: 300104); Jia Yueting is the
                                   founder and actual controller of the Listed Company.
        5f-tm~~J§ l1F0 fiJ         ffi;f- tm~ ~ C~t:g) ~ ~ii0 EJo
        Le Vision Pictures/Target Company               refers to Le Vision Pictures (Beijing) Co., Ltd.
        fiFs<JJl9:;j§(             i-1,~;;$:t/}i,5(~ 2.1.1 ~f}Tif-J~s<J~ 51.. o
        Target Equity              has the meaning given in Article 2.1.1 of this Agreement.
        llfHW;&M                   ffitr- ~ JN;&JciJT llfHW &!~X't $. s<J :i:$ Jl9: *;&;,f;Ll *11 ;t§lM o
        Attached Interests         refer to all the shareholder's rights and interests attached to and/or
                                   corresponding to the Target Equity.
                                   ffi ~ ~ A NM~~~;fBtt5f-tm~Jl9:&~J:r!f0irJ~~~~-~~
                                   s<J~tm':t~~~ ~0irJ~tJtf$ , @fflJ:""fXA~Mm&mffif$;):ti:ps<J
                                   ff foJ- ~ o
Case 2:19-bk-24804-VZ           Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                      Desc
                                 Main Document    Page 66 of 87



       LeTV Companies          refer to the collective name of companies within the Le TV ecosystem that
                               are directly controlled by the founder or indirectly controlled by the
                               founder through entities such as LeTV Holdings and/or the Listed
                               Company, or any one of such companies depending on the context and
                               specific circumstances.
                               Aff;,$:wi5C~'f*-~ffl C5) :®JiM'-JJEl¥J*              3( ,
       This Transaction        has the meaning given in clause (5) under the Whereas section.
                               mZ,1Ti1.1t.1tmJE1It1Hm*wi5lffl             3.1   ~ rrn foJ**-~~JNx1-Ji¥Jx~xt
                               ff]-   0




       Transaction Consideration          refers to the transaction consideration that Party B or its designated
                               party is required to pay to Le TV Holdings according to Article 3 .1 of this
                               Agreement.
                               m~1I&X~ffl*1i foJ Z,1i%~;,$:~x~M'W~1¥J~~rlP~¥ :®
                               1¥JX:%'Ll    0



       Completion of Closing refers that Party A and other related parties have completed the transfer of
                               Target Equity in this transaction to Party B as well as other matters.
                              11eit:tifffl*11J,i5lffl 4.1.2 ixt'-J JE i¥J 11'~%.Ltfff- 1¥J JN~ttP ag a wno 111 raJ.
                               ~I·ff~~- m*•~~JN~rlPft~ B~m ,
       Closing Date            refers to the date and time when the transfer registration of the Target
                               Equity as agreed in i\rticle 4.1.2 of this A.greement is completed, which
                               shall be subject to the registration date of equity transfer registered by
                               relevant Administration for Industry and Commerce.
                               m~~A~~~oo.a*w~ § EB® ~ .~~M'ffi'm~~ff~iz~•
                               11~§3Llff~IZ ~& il' fPJ ~' ,
       China                   refers to the People's Republic of China, excluding Hong Kong Special
                               Administrative Region, Macao Special Administrative Region and Taiwan
                               Province for the purposes of this Agreement.
       'ffi'm                  m~~A~~ foOO'!"fm~§31Jfr~IZ ,
       Hong Kong               refers to the Hong Kong Special Administrative Region of the People's
                               Republic of China.
                               m'ffi'm.11Jdrx~M''F.f~~0EJ,
       Hong Kong Stock Exchange refers to the Stock Exchange of Hong Kong Limited.
       ~~~ffl                  mffWttM1¥J~~~ *,ffWffl~~~.ffl~1I~~. ~ffi@~~
                               'fffW~~,t:ti:ffl, M~,ffl• ,~fil.ffl~~~.Jn~~~-.tt
                               5tWiJ~~, tt5tffit~~!lJGX't: 1:HiiJ't1Mi¥Jt!::!~~~,
       Encumbrance oflnterest refers to claims, security interests and third party rights of any nature,
                               including but not limited to any charge, mortgage, pledge, lien, guarantee,
                               guaranteed transfer, retention of title, preemptive right, right of first refusal
                               or other security interests of any nature.
       I 11= E3                m'ffi'm~~ OO*~j'r,J-~-fr ~~~ ~ ~ ~ j}~~-~*OO ~ ~ B
                                C~~ffi£ WV\, £ AA Bf1J ~ 1*0~1i5!:®1¥J11 Fl ),
       Working Day             refers to the business days on which commercial banks in mainland China
                               and Hong Kong normally operate and conduct regular business (excluding
                               Saturdays, Sundays and public holidays).
Case 2:19-bk-24804-VZ           Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                                 Desc
                                 Main Document    Page 67 of 87



                                J~tr~ ~a~ ff faJ®:WJ:gJZJ&m mr0 ,ff fiiJ®:WJ !!Jt®:WJ ~1 ~ 1ffiiJmn ,  m
                                 • *~E!Jtm~ . ffM~~!!Jt~a*· ffMfil#~Mm ~~wm~ .
        Government Authority     refers to any government or political subdivision thereof; any department,
                                 agency or instrumentality of any government or political subdivision
                                 thereof; any court or arbitral tribunal ; and the governing body of any
                                 securities exchange, in each case, having competent jurisdiction.
                                 m - 1J~lj,IJ, ~fi',]~$1J ~ - 1JE!Jtx,j' ~ - 7IM!!;jJ1] .ffl.::;k:~n(<i] , !;}. ]i'(f,ijjJE!Jt
                                 ~1J !;).~fi',]~- 1I~~' ~fi',]~~- -*~~~ . ~~~-1I. ~ *
                                 ~~~§ ~. m::*:-~.~ffitj- ~ ~~~M* ~ ~-®:•ff•~~
                                 -~;&h , @#~~-~~E!Jt~~~~jJ- ~~fi',]~~~®J&•~~
                                 ~.
        Related Parties          If a party has the power to, directly or indirectly, control , jointly control or
                                 exercise significant influence over another party, or if two or more parties
                                 are subject to control, joint control or significant influence from a same
                                 party, the related party relationships are constituted. For the purpose of this
                                 definition, significant influence refers to the power to participate in the
                                 formulation of financial and operating policies of an enterprise, but not the
                                 power to control or jointly control the formulation of these policies with
                                 other parties.
        ~~C§ffi~~ , -~~®~~fi',J~~)
                       • ,M*®~ff®:• OOtth!!Jt~ ~~~~~ OOtth , ~ ~ ~ rl~ffA
                       B*~;&~fil# , ~fi'D~~~~ 1J~.
        Control (including control, controlled and jointly controlled)             refers to having the direct or
                                 indirect power to lead or decide the administrative, financial and operating
                                 policies of an entity or the power to realize such leadership, whether by
                                 owning securities having voting rights, contracts or any other means .
        A                        mff M~~A, m~,0~ ,®:WJ~ il, *m0~ , * ~ m~, •~
                                 {21s:!!JtJt't:±:{21i: C~iiMNAff~!l!iz:~A:l:tP.t'l:).
        Person                   refers to any natural person, organization, company, government authority,
                                 joint venture, partnership, association or other entity (whether or not
                                 incorporated).
                                 m~oo ~ ~~m ffi .*~~~!;J.A~ffi~~rr~•w.
                                 refers to the official currency of China. This transaction uses RMB as the
                                 settlement currency.
        .ffl.::*:~~(~~!!Jt~~ ) ffifffaJ~~!!Jt·*~ ~~~~~fflqfffaJ1r~~tt~~%~*
                                 ~~~ • •fi~a*~~ ~ ~* ~ ~~ -•~·
        Significant Adverse (Impact or Change )refers to any change or impact that may prevent or is
                                 reasonably believed to prevent any party from substantially completing
                                 this transaction or fulfilling its obligations under this Agreement.
                                 mCa) ~;f;IJ ,      lffitf-, ~li*tffi:t., lffilR,     ~~,      lffi1%, i.9:itEctit!JF.ltt,
                                 !'~ tt , ~ 11:ttC §ffitj~liJ ~ {~li!?,~it•tJL!fJc11f~1tttHr1*¥H$ttl lJ,
                                 -~tt,-~W;&~ , ~~{21i:~%tt~ ,~m~~,~fftt*tt, lffi
                                 ~mwa~,~•ttffi~®~~~•ttm~®~~~m~aa~.~
                                 ~~BttM!!Jt*ttM~.~~~ttffl~$-~~WW$•ttffl~tt~.
Case 2:19-bk-24804-VZ           Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                        Desc
                                 Main Document    Page 68 of 87



                                 Cb) Jife;fftr::;$:11J.i5U£~z. Fl !lJttE~*tEttl:W1f1iiJ:l:tl!:1JPJ~~fftri¥1,
                                ~fl~Ca)~~~i¥Ji*JWA~ffl§!lJG~~~*!lJtttffli¥l«~!lJZ~~
                                %~. ~&Cc)xt~~ff~«~trrt~.~tr!lJZ~*l¥l~«mfi~
                                W!'r-J«lU"
       Intellectual Property    refers to (a) patents, trademarks, service marks, logos, patterns, trade
                                names, design and invention rights, copyright (including computer
                                software copyright of objects and source codes) and moral rights, data
                                rights, database rights, semiconductor mask rights, utility models,
                                proprietary technology rights, trade secrets rights, proprietary information
                                and other proprietary data and proprietary intellectual property rights,
                                whether it is registered or unregistered, or whether it is an application for
                                registration or the right to apply for registration, (b) all rights or forms of
                                protection that may exist at the date of signing this Agreement or in future
                                anywhere in the world and have equivalent or similar effects or properties
                                to those listed in (a) above, and (c) the right to sue for past, present or
                                future infringement of any of the above rights.
                                     ffiff~Aff~*hi¥l~ffl~~.~-.-~.-~.~~.Mff,
                                ff~•mm*!lJZ~~m*!'r-J*+!lJZ~~.!lJtff~~~m*i'r-1~~.~
                                ~!lJGMff :;,js:11J, i5l&::;$: -j1], i5(Jifr~ 1~ ft)( 14 :i$J ~m rp $ A~~)j;Q 00 :EJHr
                                            O



                                ~ 1i{ A'-] ¥i-~#;t_
                                                  ~
       Applicable Law           refers to any binding applicable laws, statutes, rules, regulations, circulars,
                                interpretations, any orders or decisions of the government authority or the
                                legislature, or any rulings, decisions or explanations of the judicial
                                authority. This Agreement and all of its supplementary documents shall be
                                governed by the then current laws and regulations of the People's Republic
                                of China.
                                ffi::;$:iifH5(~~ B"
       Effective Date           refers to the signing date of this Agreement.


                                jg--=:~ 3'.t ~ x,t-fft #~fl~    lkx
               Article 3 Transaction Consideration and Payment Arrangements
       3.1 ~~»fift
       3.1 Transaction Consideration
       ~:n-~~•*m~. ~:n~~~~-~~1¥l~«xtift~•~A~m•£~ffn~•
        C¥420,ooo,ooo.oo) c~~"x*hxtift")o
       Parties agree and acknowledge that the purchase price offered by Party B for the Target Equity of
       Le Vision Pictures is RMB 420 million ( collectively referred to as the "Transaction Consideration").
       3.2 j:#Jtf:!i'..&:n5:t
       3.2 Payment Schedule and Method
           ~nMt£;;$:11J,i-5(1:~xz.B~ 5 1-If'F B i*J!lJG::,l::;$:~tzorfiJr3'Ll~ffllN~:1H4!5J 2~/EZ.
       3.2.1
       a c~=~ttX11ti1JM~~nn l"J::;$:Wi5l 3.3 ~fiJrJu9*f'x11~ffllx~xtift A~ rn•1z~ff n
       ~ - (¥420,000,000.00):
       3.2.1 Party B shall, within 5 working days from the effective date of this Agreement or the date on
       which all conditions of payment listed below have been met (whichever comes later), pay all the
Case 2:19-bk-24804-VZ             Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                       Desc
                                   Main Document    Page 69 of 87



        transaction consideration of RMB 420 million to the bank account listed in Article 3.3 of this
        Agreement:
         c1 )  *?x3':~fifiim:i:~x~x1tt cfl:J%)$:t'J-t5c&.llft:lK, llft1ttfifi~u~tAffx1tt) c',~2~ 1i
        &:t~*1i· ;l:t~;&1-t~-t&~~:!lf 11. ~3tx ;
        (1) The complete set of transaction documents required for this transaction (including this
       Agreement, appendices, annexes and relevant implementation documents listed therein) have been
        duly signed and executed by parties and related parties or their authorized representatives;
            il~1-Ja B , Z..1iB~JbJvGM § t;}(0ifJ&ffl*1iOO~., M*&~ *1i®s<J,g]{,qilaJ
         C2 )
       •. H~-~-~~1i&§~0 ifl - ~ OOfflA&~m*~~ :
       (2) As of the payment date, Party B has completed due diligence on the legal, financial and
       business risks of the Target Company and related parties, and the due diligence findings are not
       significantly different from the information disclosed by Party A and the Target Company;
         o)     ~~JJi~HL a.¥1-taa, ~1itE;,is:tlH5l&llfHtt~ r oo~~~f:*iil::1$JtE~~1i®f*
       r-¥ A~ , 11:t:!iffl;fo Jb~:
       (3) Representations and Warranties. As of the date of payment, Party A's representations and
       warranties under this Agreement and its appendices are true, accurate and complete in all material
       aspects;
       ~    ~•*~~ ~ ~ . a .¥ttaa .~~t£ , * ~ ~ ~RM*~3':~ m~~ ~•~*t'J-WB
       ff ~ ~ew•*~~ • ~oo• #, M~, ~ ~ • =
       (4) No Material Adverse Changes. As of the date of payment, there were or are no events,
       circumstances or changes that may have any significant adverse impact on the Target Equity of this
       transaction or the performance of this Agreement;
       0) ~m*•*· • .¥ttas .&~ e w~~~* ,aMs n •*•~~••~ooffiK•~
       illtlfffiiJ;,is:t'J-i5l~r a<J3':~ : (b)~Ji11::rix~U Ll1ffiiJ;,is:t'J-i5lJJ'A r 003':~ OO Jb~: (c)tlt tm~•t.m~ .
       1fW;,is:t'J-W~r 003':~ 00Jb~~~ z..1J•~•*~m• * m~•me: •oo~~z..1i~~
       ff htrm~~•*~lLl~~:
       (5) No Significant Ruling. As of the date of payment, there are no court ruling, government
       decisions or legal provisions that may (a) prevent or restrict any transaction under this Agreement;
       (b) prevent or restrict the completion of any transaction under this Agreement; (c) impose severe
       punishment or legal liability on Party B due to its completion of any transaction under this
       Agreement; or (d) restrict the operation of Party B, thus constituting a significant adverse change;
       W ~-*W~ - ~ #{Eff@W~,#8, ffa ~ff . H&~ffW~~~*' •Ms n a*
       EJG~~•tJllJ:E(aW.liK•~tti!itl1f1iiJ;,$:t'J-W~ rEl''1 3':~. - ~ oioJ 3':~ 001c~. • xt3':~f"~m*
       ~lu• o1°J: (b}ttH@~•i.m~ . 1ffiiJ;,is:t'J-t5l~r 003':~00Jb~~~ z..1iil~•*r~m • ,1u ~~
       •me: •<c)~ltt tl Z..1iEJG § t.iF0 ifJ 00~2ff Mmf~~-*~lLl~ ~ -
       (6) No Significant Litigation. There are no litigation, arbitration or administrative procedures,
       court ruling, government decisions or legal provisions that may (a) prevent or restrict any transaction
       under this Agreement, affect the completion of such transaction, or have a significant adverse impact
       on such transaction; (b) impose severe punishment or legal liability on Party B due to its completion
       of any transaction under this Agreement; or (c) restrict the operation of Party B or the Target
       Company, thus constituting a significant adverse change.
       (7)       B~;l'tt.¥~ [f{] § t;}( 0 ifJ 21.8% JR;&( M$ BJEWi~~ OO r.::l:M ~ ;,is: tB ~WI ~
                i:p 1i
       182,420,753 Tc)~ jljl~ Z..1i , #Wc~~:!ff 1J-~~jlj!Jric.fofi im 00:i:SX14.
       (7) Party A has pledged its 21.8% equity of the Target Company (corresponding to the fully paid-
Case 2:19-bk-24804-VZ                 Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                    Desc
                                       Main Document    Page 70 of 87



       in registered capital contribution of RMB 182,420,753) to Party B, and has cooperated with Party
       B in signing all documents required for pledge registration.
       (8)    ...tl£m( I )¥(7)Ji]! *-"14M°'~nlil ..@.
       (8) The above conditions (l) to (7) remain valid.
       3.3   5t~~-fft3tf,t.l;,P
       3.3 Bank Account
       :,t,:t!J.i>l 3.1   ~, 3.2 ~~~(t,Jxkz,t,ffft@~3tf1.¥El3 EJ3 Z~1J;Jt"ti'.J<Jl:J. r"ffi~Y*f':
       The transaction consideration agreed in Article 3 .1 and 3 .2 of this Agreement shall be paid to the
       following designated bank account jointly managed by Party A and Party B:
       9*? 1s: 51'l!M~/R(~t}¥-rtHtH~EJ
       Account Name: LeTV Holdings (Beijing) Co., Ltd.
       ff ?~ff: 'flfa~ff~t}¥-OO~iF:*:m'.3tff
       Bank: China CITIC Bank Beijing International Building Sub-branch
       9*~: 8110701012200982905
       Account Number: 811070 l O122200982905


                                               ffi** 3efJm~*•:ii
                                        Article 6 Post-closing Commitments
       6.1 §l)$i}Ej§-f*tt)......trpi}ifj
       6 1 lnjf'('tinn ofthf' T~rgl't Company into the I Med Company
        EJ31Jffei.t CJH.lt~ El fff-0EJ&ffl*1J) -ti: 20111f: 12 FJ 31 El BJG~:1J JjfrlifHiJi~OO~~Q{Jjt
       ft!!. n Miw' 7ii~JJ#5f-t1l\~~rr~~...t T)I 0EJM°'!ff B"JJN:tt.mJJ:I.Jt!:A...t rti0 ii] ( {1::1.!lO~ 1II OOiiEOO:~
       BJGffl*%I~fJ1¥J)]!~~J&B"JMjg~1r ).
       Party A undertakes (and procures the Target Company and relevant parties) to complete the injection
       of the equity not held by the Listed Company in Le Vision Pictures into the Listed Company before
       December 31, 2017 or dates otherwise agreed in writing by the parties (except for the delay caused
       by China Securities Regulatory Commission or relevant regulatory agencies).



       6.2 Waiver of Right of First Refusal
       EJ31Jffe*C~~~~§~0EJ&jtffilffl*:1J~~). ~-Z1JBJGjt~~~~A**~Jt!:ff~
       ••mBJG*•n~¥J~-~§~mfflMM~~-tt~il~Z:1JBJG;t:t~~~~Affi~B"J~ft!!.
       1J C@5f-tJ\\Jt~1'5-&;t:t*·:1J~7'r) C"5t-tJ\\Jt~~~ lfl-"J.\!.ilft)Jt 2), FHffe0'irJ s<1;t:tft!!.IN* ~
       ~~*~%~~;&. *~JW3£~il~r~~~ft.
       Party A undertakes (and shall procure the Target Company and other relevant parties to agree) that,
       if for purpose of internal restructuring or reorganization in the future, Party B or its actual controller
       intends to transfer the target equity held by them to another party specified by Party B or its actual
       controller (except for Le TV's competitors and their related parties) (refer to Appendix 2 for the "List
       of Le TV's Competitors"), the other shareholders of the Target Company will agree to waive their
       rights of first refusal and actively cooperate with the aforesaid transfer.
                                                    ffi iL* it~ Jiff
                                     Article 9 Liability for Breach of Contract

       9.1 General Provision
Case 2:19-bk-24804-VZ              Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                Desc
                                    Main Document    Page 71 of 87



        ~ ~ ~ rn ~ w~~ ~ ~w~.                  ffW- n &ff&ff ~ &ff%±Bff~ &ffm~aH*~~ m
        ~~*xM~# ~r B'-Jff~2* . ~~~~fil~*m.~~-m~a#. m~nm~*m~
        ~l-J n ~ lit ITIT ~~ B'-Jt~ i1Hv.i 9c.
        No matter whether as a result of act or omission, either party 's failure to perform, fully perform or
        properly perform any of its obligations, representations, warranties or undertakings under this
        Agreement and/or related transaction documents shall constitute an event of default. The breaching
        party shall assume the economic losses suffered by the non-breaching party as a result of such
        default.


        9.2   l:flni:l~~tE
        9.2 Party A's Liability for Breach of Contract
        9.2.1 •*~i5ljjff~":1Ji:;oi-. 5lll~tl:llJii\~ rff- fitt~ffJL;fil1'ti!i%, 1Jll~Ffln8'-J.m:::kffit":I , z.,
        n&1~;l't*•nff:&~-*"fln&1~;l't*•nx11ffl ~ -t-tffiB1z.,nc::it11•~-~W1 2o%B'-J•
        ~w~m~~-RB~0~m~~ffimr.~nma§~0~~m~ ~zn*ffl~ffiamm
        ff.
        9.2.1   Unless otherwise specified herein, Party B and/or its related parties shall have the right to
        require Party A and/or its related parties to pay 20% of the total amount already paid by Party Bas
        liquidated damages under any one or several of the following circumstances, which shall be deemed
        as material breach of contract by Party A. 1n the event that the Target Company breaches the contract,
       Party A shall bear joint and several liability for compensation to Party B for the breach of contract
        by the Target Company.
        (1) ~n&1:f!X;l't*• n:te~~ AA*~i:il~ 4.1 •t":IJi:~ z.,n%• xtLl:
        ( 1) Party A and/or its related parties refuse to complete the closing with Party B in accordance with
                       4.1hereof;
       the provisions of Article
        m       ~n&~~*•nF•m&~R*~~ffl~&•~~ x~m*m•~ . H~ z n~w
       fl'a'J§ 30 B r,';Jili* NIE :
        (2) Party A and/or its related parties materially violate their post-closing commitments under
        Article 6 hereof, and refuse to make corrections within thirty (30) days after Party B's written notice;
        (3) rn-t-~n&1~~*•nB'-J:te~~M{tJ11Hi1t'liff~R*~ i5l~rB'-J2** H~tt*{.xx
        a*~tRx£x-:tffi"±mixf-t~*~ i5l~ 3.3 &t":IJi: B'-JmJi:9*f'z.Bml 30 a rJ;J %nx;x\!iLl, 1.El
        z n 15J:@:M*B'-J'tw%~;,i- :
        (3) Party A and/or its related parties refuse to perform or deliberately delay the performance of
       their obligations hereunder, and as a result, this Transaction is not closed within thirty (30) days
        from the date when the transaction consideration is fully paid to the designated account specified in
        Section 3 .3 hereof, except for the circumstances where Party B agrees to extend the closing period;
       (4) • *~ i5l8:J=Jtui•~;,i-. ~*{.xx~xtLl oz.~ Nrf¥R B'-J•~· twm. fPJ .®ifoJri31ttB'-Jm
       ff~J§*W~tt§~ 0 ~~~--~~ . ~ttzn~~~™~*H*~xsB'-J•~§B'-J .
        (4) Except for the matters disclosed herein, any responsibilities or consequences arising from facts ,
        situations or problems existing before the closing date of this Transaction lead to the inability of the
        Target Company to continue its operation, thus causing Party B to fail to realize its commercial
        purposes in this Transaction.
       9.2.2 510 Efln &1~~*•ntt1:.-1~~ 9.2.1 t6(tijfF ffW- ~J-ifr~u•::kmt":I, znff:&~:Jf
       •n••*~~-Rz.,n~:Jf-~*~~B'-Jffi&r,~n@~RM•~~tttl:lz.B~ 5~I
       W~rJ;J. ~z.,n&~~*•n*•*~~&~~~ffl*xa~#B~3tf1~±mx~x-:tffi"
Case 2:19-bk-24804-VZ              Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                      Desc
                                    Main Document    Page 72 of 87




       -&Jtft!i.ff1i:iJatmmjf~t..,1J,&1wtJtm1E1I. ,Hr~~*lcf31I-&1~*~1I~AA..tJ£.ffi 9.2. 1 a
       ~JExf1tl:!§-f-Z..1i2.xf1~tma:rm 20%s<J~:®f'FJ1ffi~~ o
       9.2.2 In the event of any material breach of contract under the aforesaid Article 9.2.1 by Party A
       and/or its related parties, Party B shall have the right to unilaterally terminate this Agreement. If
       Party B chooses to terminate this Agreement, Party A shall return all transaction consideration and
       any other amounts already paid by Party B and/or its related parties in accordance with this
       Agreement and/or other relevant transaction documents to Party B and/or its related parties within
       five (5) working days from the date of the Termination Notice, and Party B shall have the right to
       require Party A and/or its related parties to pay 20% of the total amount already paid by Party B as
       liquidated damages in accordance with the aforesaid provisions of Article 9.2.1.
       9.2.3 1¥1J&1wt~K1I~ili•ff*tt·i-5l.fofr~1ER<Jm~~x:11x4~&~aX4R<J,                                    ~•m-
       a, ~1i@~@xttwt@mjfatms<J~Bn*~=~z..h:xtt•M~~o
       9.2.3 If Party A and/or its related parties delay the performance of the liquidated damages payment
       obligation and refund obligation stipulated herein, Party A shall pay Party B the overdue interest
       with a daily interest rate of 0.02% on the basis of amount payable or refundable for each overdue
       day.
       9 .2 .4   ~I].                                 *'~
                   Z.. 1J ¥.9::ff~*-~ lffl ;;$: ffi 9.2.2 IE M~ 7js: ivH5l. i¥J , £l Z.. 1J JILIJIH-t /&fr;;$: ivH5l.,
       ~'¥1J@m•~d~~*~Wtm~ A<15l4, *EL, ~~--Bff*~R~'¥1J@~Z..1JW
                        *
       JJJGJtm IE 1i 1B.s<J m~'-J to YffH~ jf ff 0



       g 7 4 Tf P11rty R cine• nnt chM•e to terminate thP !\.greement in accordance with thf" pmvi~ion• of
       Article 9.2.2, and Party B is willing to continue to perform the Agreement, Party A shall continue
       to fulfill its obligations hereunder, and such continuation of performance shall not exempt Party A
       from the liability for breach of contract and the compensation to Party B and/or its designated party.
       9.3 Z..1Jiti!(J~ff
       9.3 Party B's Liability for Breach of Contract
       9.3.1 ;,$:~i,5/Ji}:*J§, ~xf1*'ftj:~$~JEl¥JHtr1'1!~, ~oz..:h·•M:xf13'.t~x-Hft, !JlLl~~lffl
       •an*~=fim, ~lcf31ittttili~~tts<Jffi~~o~--mfflct3oBm*~tt.Mffi31
       B~, ~lffl-Bn*~Efim, ~~1ittttili~xtt00ffi~~o
       9.3 . l Provided that the Agreement is signed and the conditions for payment of the transaction
       consideration are fully met, if Party B delays the payment of the transaction consideration, Party B
       shall pay Party A the liquidated damages for late payment with a daily interest rate of 0.02% for
       each overdue day. If the payment is overdue for more than 30 days, from the 31st day, Party B shall
       pay Party A the liquidated damages for late payment with a daily interest rate of 0.05% for each
       overdue day.
       9.3 .2 Z.,1f~iliJ!lff:4,:~i,S(foJr~1Ei¥Ji:H'-J~xf-t X*OO, ••W:J-B, Z.,1f@~@xf-tffl~
       ~s<J-Dn%~~~1cf31ixB•M~~o
       9.3.2 If Party B delays the performance of the liquidated damages payment obligation stipulated
       herein, Party B shall pay Party A the overdue interest with a daily interest rate of 0.02% for each
       overdue day.
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 73 of 87




                                                                       E
                                                                     M
                                                                       A
                                                                           I
                                                                       L
                                                                       E
                                                                       D
            C Murray                _ _1/23/2020
           CASE MAN AGER                          DATE
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 74 of 87
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 75 of 87
                Case 2:19-bk-24804-VZ                     Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                            Desc
                                                           Main Document    Page 76 of 87
United States Bankruptcy Court for the Central District Of California - Los Angeles Division

                                                                                                     For Court Use Only
 Name of Debtor: Yueting Jia                                                                         Claim Number:        0000020039

 Case Number:          19-24804                                                                      File Date:           01/22/2020 18:10:50



Proof of Claim (Official Form 410)
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
 do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                                                                                                                                                              04/19




Part 1:      Identify the Claim

1. Who is the current creditor?                                                 Tianjin Jiarui Huixin CORP MGT LLC
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________


2.      Has this claim been acquired from someone else?    □✔ No □ Yes.      From whom? ___________________________________________________________



3.      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)
Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if different)

Name          Tianjin Jiarui Huixin CORP MGT LLC
             ________________________________________________________              Name        ________________________________________________________

Address        bldg 4, No.1 Embassy
              _______________________________________________________              Address     _______________________________________________________
               No.8, Dongzhimen North St.
              _______________________________________________________                          _______________________________________________________
               Dongcheng District
              _______________________________________________________                          _______________________________________________________
              Beijing
City          _______________________________________________________              City        _______________________________________________________
                                                    100007
State         ______________________      ZIP Code _______________________         State       ______________________        ZIP Code _______________________
                            China
Country (if International): __________________________________________             Country (if International): __________________________________________
              0086-13752770634
Phone:       _______________________________________________________               Phone:     _______________________________________________________
              xiaochenhua@sunac.com.cn
Email:       _______________________________________________________               Email:     _______________________________________________________


4. Does this claim amend one already filed?                                        5. Do you know if anyone else has filed a proof of claim for this claim?
□✔ No                                                                              □✔ No
□ Yes.                                                                             □ Yes.
     Claim number on court claims register (if known) _____________________           Who made the earlier filing?

     Filed on ______________________________________________________                  _____________________________________________________________
                               MM / DD / YYYY

                                                                               Page 1 of 3
Part 2:       Case
            Give       2:19-bk-24804-VZ
                 Information                        Doc
                             About the Claim as of the    519
                                                       Date        Filed
                                                            the Case      04/03/20
                                                                     Was Filed                       Entered 04/03/20 01:06:44                              Desc
 6. Do you have any number you use to
                                                            Main Document                     Page 77  of 87
                                                                                                   8. What is the basis of the claim?
                                                7. How much is the claim?
    identify the debtor?                           11,876,652.00             unliquidated
                                                $_______________________________________
□
✔ No
                                                                                                       Examples: Goods sold, money loaned, lease, services performed,
                                                                                                       personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other             copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                           Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                 such as health care information.

     ____ ____ ____ ___
                                                □✔ No
                                                □ Yes.   Attach statement itemizing interest, fees,
                                                                                                        Contract/Executory Contract
                                                                                                       _________________________________________________________
                                                         expenses, or other charges required by
                                                         Bankruptcy Rule 3001(c)(2)(A).

9. Is all or part of the claim secured?                                 10. Is this claim based on a lease?         11. Is this claim subject to a right of setoff?
□
✔ No                                                                    □
                                                                        ✔ No                                        □
                                                                                                                    ✔ No
□ Yes.    The claim is secured by a lien on property.
                                                                        □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                        any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal        $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.
□ Motor vehicle                                                         12. Is all or part of the claim entitled to priority             A claim may be partly priority and
                                                                            under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
□ Other. Describe:
                        ____________________________________            □
                                                                        ✔ No
                                                                                                                                         some categories, the law limits the
                                                                                                                                         amount entitled to priority.
Basis
i     for perfection:                                                   □ Yes. Check one:                                                Amount entitled to priority
                          _____________________________________
Attach redacted copies of documents, if any, that show evidence of
                                                                        □   Domestic support obligations (including alimony and          $_____________________
perfection of security interest (for example, a mortgage, lien,         child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
certificate of title, financing statement, or other document that       □ Up to $3,025* of deposits toward purchase, lease, or           $_____________________
shows the lien has been filed or recorded.)                             rental of property or services for personal, family, or
Value of property:                        $_____________________        household use. 11 U.S.C. § 507(a)(7).

Amount of the claim that is secured:      $_____________________
                                                                        □ Wages, salaries, or commissions (up to $13,650*)               $_____________________
                                                                        earned within 180 days before the bankruptcy petition is
Amount of the claim that is unsecured: $_____________________           filed or the debtor’s business ends, whichever is earlier.
(The sum of the secured and unsecured amounts should match the          11 U.S.C. § 507(a)(4).                                           $_____________________
amount in line 7.)                                                      □ Taxes or penalties owed to governmental units.
                                                                        11 U.S.C. § 507(a)(8).
Amount necessary to cure any                                                                                                             $_____________________
default as of the date of the petition: $_____________________          □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                        507(a)(5).
Annual Interest Rate (when case was filed)       ______________%                                                                         $_____________________
                                                                        □ Other. Specify subsection of 11 U.S.C. § 507 (a)
                                               □ Fixed □ Variable       (___________) that applies.
                                                                        * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on
                                                                        or after the date of adjustment.


13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□
✔ No
□ Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________




                                                                                     Page 2 of 3
Part 3:       Case
           Sign Below2:19-bk-24804-VZ                    Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                             Desc
                            Check the appropriate box:
                                                          Main Document    Page 78 of 87
The person completing
this proof of claim must    □ I am the creditor.
sign and date it. FRBP
9011(b).
                            □
                            ✔ I am the creditor’s attorney or authorized agent.
                            □ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim      □ I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local   the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                            I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could         Mengde WANG                                                                    01/22/2020 18:10:50
                             _____________________________________
                            ____________________________________________________________                     __________________________________
be fined up to $500,000,
                            Signature                                                                       Date
imprisoned for up to 5
years, or both. 18 U.S.C.   Provide the name and contact information of the person completing and signing this claim:
§§ 152, 157, and 3571.
                                      Mengde WANG
                            Name      ______________________________________________________________________________________________
                                    bldg 4, No.1 Embassy
                            Address _____________________________________________________________________________________________
                                      No.8, Dongzhimen North St.
                                      _____________________________________________________________________________________________
                                      Dongcheng District
                                      _____________________________________________________________________________________________
                                      Beijing
                            City      _____________________________________________________________________________________________
                                                                                             100007
                            State      ________________________________________________ Zip _________________________________________
                                                        China
                            Country (in international) _______________________________________________________________________________
                                      0086-13752770634
                            Phone     _____________________________________________________________________________________________
                                       xiaochenhua@sunac.com.cn
                            Email     _____________________________________________________________________________________________




                                                                                 Page 3 of 3
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 79 of 87
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 80 of 87
Case 2:19-bk-24804-VZ   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                         Main Document    Page 81 of 87
Case 2:19-bk-24804-VZ         Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                   Desc
                               Main Document    Page 82 of 87



  ADDENDUM TO PROOF OF CLAIM OF TIANJIN JIARUI HUIXIN CORPORATE
               MANAGEMENT CO., LTD. (“CREDITOR”)

                                            EXHIBIT A

               Creditor hereby asserts, reserves, and preserves, any and all claims, causes of
action, other rights or remedies or the like under contract, applicable law, and equity that
Creditor has against the Debtor, his affiliates, successors, representatives, agents, assigns or any
other related individual or entity, including, without limitation, an amount not less than
$11,876,652 (¥ 84,000,000 converted as of October 14, 2019), as detailed on the attached
“Summary Information about the Claim” which is incorporated herein and made a part hereof.
Creditor hereby asserts, reserves, and preserves all rights of setoff and recoupment available to it.
Creditor hereby asserts, reserves, and preserves all claims for additional interest, liquidated
damages, attorneys’ fees, and other amounts.

                Creditor’s claims are general unsecured claims, except as provided herein or
under applicable law or equity, or as determined by a court or another adjudicative body of
competent jurisdiction to constitute administrative, secured, trust, or priority claims. To the
extent that this proof of claim is or includes secured, administrative, trust, or priority claims,
including claims based on Creditor’s right to setoff or recoupment, or similar rights, it shall be
and is a secured, administrative, trust, or priority claim.

               In addition to the Summary Information about the Claim, the documents upon
which these claims are based, include, without limitation, those attached to this addendum to
proof of claim (along with English translations which are attached).

                This proof of claim is filed with (a) full reservation of rights, remedies, privileges
and the like, including, without limitation, (i) the right to amend, modify or supplement the proof
of claim, (ii) the right to assert additional, modified, supplementary and/or amended proofs of
claim and (iii) the right to make requests for administrative expenses based on, inter alia, events,
information and/or documents obtained from the Debtor or others through discovery or otherwise
and with (b) full reservation of (i) Creditor’s rights, remedies, privileges, claims and/or the like
against any party other than the Debtor, and (ii) Creditor’s interests in any property, including,
without limitation, property of the estate. This proof of claim is filed without prejudice to any
cause of action against the Debtor not constituting a “claim” under 11 U.S.C. § 101(5) or
otherwise applicable law.

               This proof of claim is not intended to be, and shall not be construed as: (i) an
election of remedies; (ii) a waiver of any past, present or future defaults or events of default; (iii)
a waiver, release or limitation of any rights, remedies, privileges, claims, interests or the like of
Creditor, including, without limitation, the right to assert any claims against the Debtor or
against any other party or property other than the Debtor and his estate, inclusive of the right to
recover interest and attorneys’ fees and costs; (iv) a waiver of the right to seek to have the
reference withdrawn with respect to the subject matter of this claim, any objection or other
proceedings commenced with respect thereto, or any other proceedings commenced in this case
or involving Creditor; (v) a waiver of the right to mediation or arbitration; (vi) a consent to
Case 2:19-bk-24804-VZ        Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                 Desc
                              Main Document    Page 83 of 87



jurisdiction in the United States, whether in the bankruptcy court or otherwise; (vii) a consent to
the jurisdiction or Constitutional power of the bankruptcy court with respect to the subject matter
of this proof of claim, any objection or other proceeding commenced with respect thereto, or any
other proceeding commenced in this case against or otherwise involving Creditor; (viii) a waiver
of the right to trial by jury in any proceedings so triable in this case, or any controversy or
proceedings related to this case; (ix) a waiver or release of any right against any affiliate of the
Debtor or other entity or person liable for all or part of any claim described herein; (x) a waiver
of any right of subordination of indebtedness or liens held by other creditors of the Debtor; (xi) a
waiver of any rights pursuant to section 506(b) of the Bankruptcy Code; or (xii) a waiver or
release of any liens or security interests that Creditor may have with respect to the property of
the Debtor or any affiliate of the Debtor.

               Payments to Creditor should be sent to the following:

TIANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
Attn: Chen hua XIAO
bldg 4, No.1 Embassy, No.8, Dongzhimen North St.
Beijing 100007
China
Telephone:    0086-13752770634
Email:        xiaochenhua@sunac.com.cn

               All notices concerning this proof of claim should be sent to each of the following:

TIANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
Attn: Chen hua XIAO
bldg 4, No.1 Embassy, No.8, Dongzhimen North St., Dongcheng District
Beijing 100007
China
Telephone:    0086-13752770634
Email:        xiaochenhua@sunac.com.cn

And

Jincheng Tongda & Neal Law Firm
Attn: Stephan Peng & Yue Wang
10th Floor, China World Tower
No. 1 Jianguo Menwai Avenue
Beijing, 100004, China
Email:         pengjun@jtnfa.com
               wangyue@jtnfa.com

And

Morris, Nichols, Arsht & Tunnell LLP
Attn: Eric D. Schwartz & Matthew B. Harvey

                                                 2
Case 2:19-bk-24804-VZ      Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44   Desc
                            Main Document    Page 84 of 87



1201 North Market Street, 16th Floor
Wilmington, DE 19801
Telephone:   (302) 658-9200
Email:       eschwartz@mnat.com
             mharvey@mnat.com




                                          3
Case 2:19-bk-24804-VZ      Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                 Desc
                            Main Document    Page 85 of 87



                          Summary Information about the Claim

    1.   The Equity Transfer Agreement of Le Vision Pictures (Beijing) Co., Ltd.
         (Contract No.: JRHX-KG-YY-17002, hereinafter referred to as the “Agreement”)
         was duly signed and came into force by and between YUETING JIA, LeTV
         Holdings (Beijing) Co., Ltd. (hereinafter referred to as “LeTV Holdings”) and
         Tianjin Jiarui Huixin Corporate Management Co., Ltd. (hereinafter referred to as
         “Jiarui Huixin”) on April 5, 2017, under which YUETING JIA and LeTV
         Holdings transferred 6% Equity of Le Vision Pictures (Beijing) Co., Ltd.
         (hereinafter referred to as “Le Vision/Target Company”) to Jiarui Huixin and
         accordingly Jiarui Huixin has paid the price of ¥420,000,000 as consideration
         (hereinafter referred to as the “Transaction Consideration”).

    2.   The Agreement stipulates as follows:

         a) According to Article 6.1 hereof, YUETING JIA undertakes (and procures the
            Target Company and relevant parties) to complete the incorporation of the
            equity not held by LeTV Information Technology (Beijing) Co., Ltd.
            (hereinafter referred to as the “Listed Company”) in the Target Company
            into the Listed Company (hereinafter collectively referred to as the
            “Commitment”) before December 31, 2017; and

         b) According to Article 9.2.1(2) hereof, should YUETING JIA violate his
            post-closing commitments under Article 6.1 (including the Commitment)
            hereof, YUETING JIA shall be considered as material defaulter under the
            Agreement and shall pay 20% of the total amount of the Transaction
            Consideration (¥420,000,000) paid by Jiarui Huixin as liquidated damages,
            which is equal to ¥84,000,000.

    3.   YUETING JIA failed to fulfill the Commitment by December 31, 2017.
         Therefore, YUETING JIA shall pay Jiarui Huixin liquidated damages of
         ¥84,000,000.

    4.   Above all, the claim of the creditor (Tianjin Jiarui Huixin Corporate Management
         Co., Ltd.) against YUETING JIA is ¥84,000,000 as liquidated damages, which is
         equal to $11,876,652 converted based on the foreign exchange rate effective on
         October 14, 2019 published by People’s Bank of China.
        Case 2:19-bk-24804-VZ                   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                       Desc
                                                 Main Document    Page 86 of 87



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM [Claim No. 47] will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) April 2, 2020, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012

                                                                                           Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 2, 2020             Nancy H. Brown                                             /s/ Nancy H. Brown
 Date                        Printed Name                                                    Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328764.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 519 Filed 04/03/20 Entered 04/03/20 01:06:44                                       Desc
                                                 Main Document    Page 87 of 87


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.in
        foruptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328764.1 46353/002
